

EXHIBIT 10.29






 










WEINGARTEN REALTY RETIREMENT PLAN


April 1, 2002 Restatement



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 


PREAMBLE
           
ARTICLE I
DEFINITIONS
     
1.1
Plan Definitions
2
1.2
Construction
10
     
ARTICLE II
HOURS OF SERVICE
     
2.1
Crediting of Hours of Service
11
2.2
Hours of Service Equivalencies
12
2.3
Determination of Non-Duty Hours of Service
13
2.4
Allocation of Hours of Service to Service Computation Periods
14
2.5
Department of Labor Rules
14
     
ARTICLE III
SERVICE & CREDITED SERVICE
     
3.1
Service and Credited Service Prior to January 1, 2002
15
3.2
Service and Credited Service On or After January 1, 2002
15
3.3
Transfers
15
3.4
Retirement or Termination and Reemployment
16
3.5
Finality of Determinations
16
     
ARTICLE IV
ELIGIBILITY FOR PARTICIPATION
     
4.1
Participation
18
4.2
Termination of Participation
18
4.3
Participation Upon Reemployment
18
4.4
Finality of Determinations
18
     
ARTICLE V
NORMAL RETIREMENT
     
5.1
Eligibility
19
5.2
Regular Benefit Amount
19
5.3
Minimum Benefit Amount
20
5.4
401(a)(17) Fresh Start Adjustments
20


 



i

--------------------------------------------------------------------------------





5.5
Payment
21
5.6
Opening Balance
21
5.7
Interest Credits
21
5.8
Service Credits
22
     
ARTICLE VI
EARLY RETIREMENT
     
6.1
Eligibility
23
6.2
Amount
23
6.3
Payment
23
     
ARTICLE VII
VESTED RIGHTS
     
7.1
Vesting
24
7.2
Eligibility for Deferred Vested Retirement Benefit
25
7.3
Amount of Deferred Vested Retirement Benefit
25
7.4
Payment
25
7.5
Immediate Commencement Option for Small Benefits
25
7.6
Election of Former Vesting Schedule
26
     
ARTICLE VIII
DISABILITY RETIREMENT BENEFIT
     
8.1
Eligibility
27
8.2
Amount
27
8.3
Special Rules for Calculating Disability Retirement Benefit
27
8.4
Payment
27
     
ARTICLE IX
FORMS OF PAYMENT
     
9.1
Normal Form of Payment
28
9.2
Optional Forms of Payment
29
9.3
Designation of Beneficiary and Beneficiary in Absence of Designated Beneficiary
31
9.4
Notice Regarding Forms of Payment
32
9.5
Election Period
32
9.6
Spousal Consent Requirements
33
9.7
Death Prior to Annuity Starting Date
34
9.8
Effect of Reemployment on Form of Payment
34


 



ii

--------------------------------------------------------------------------------





ARTICLE X
SURVIVOR BENEFITS
     
10.1
Eligibility for Qualified Preretirement Survivor Annuity
35
10.2
Amount of Qualified Preretirement Survivor Annuity
35
10.3
Enhanced Qualified Preretirement Survivor Annuity
36
10.4
Payment of Qualified Preretirement Survivor Annuity
36
10.5
Non-Spouse Survivor Annuity
36
     
ARTICLE XI
GENERAL PROVISIONS & LIMITATIONS
     
11.1
Suspension of Benefits
38
11.2
Non-Alienation of Retirement Rights or Benefits
38
11.3
Payment of Benefits to Others
38
11.4
Payment of Small Benefits; Deemed Cashout
38
11.5
Direct Rollovers
39
11.6
Limitations on Commencement
40
     
ARTICLE XII
MAXIMUM RETIREMENT BENEFITS
     
12.1
Applicability
42
12.2
Definitions
42
12.3
Maximum Limitation on Annual Benefits
44
12.4
Exceptions
44
12.5
Manner of Reduction
44
     
ARTICLE XIII
PENSION FUND
     
13.1
Pension Fund
46
13.2
Contributions by the Employers
46
13.3
Expenses of the Plan
46
13.4
No Reversion
46
13.5
Forfeitures Not to Increase Benefits
47
13.6
Change of Funding Medium
47
     
ARTICLE XIV
ADMINISTRATION
     
14.1
Authority of the Sponsor
48
14.2
Action of the Sponsor
48
14.3
Claims Review Procedure
49




 



iii

--------------------------------------------------------------------------------





14.4
Qualified Domestic Relations Orders
50
14.5
Indemnification
50
14.6
Actions Binding
50
     
ARTICLE XV
ADOPTION BY OTHER ENTITIES
     
15.1
Adoption by Affiliated Companies
51
15.2
Effective Plan Provisions
51
     
ARTICLE XVI
AMENDMENT & TERMINATION OF PLAN
     
16.1
Sponsor's Right of Amendment
52
16.2
Termination of the Plan
52
16.3
Adjustment of Allocation
53
16.4
Assets Insufficient for Allocation
53
16.5
Assets Insufficient for Allocation Under Paragraph (c) of Section 16.2
54
16.6
Allocations Resulting in Discrimination
54
16.7
Residual Assets
54
16.8
Meanings of Terms
54
16.9
Payments by the Funding Agent
55
16.10
Residual Assets Distributable to the Employers
55
16.11
Withdrawal of an Employer
55
     
ARTICLE XVII
MISCELLANEOUS
     
17.1
No Commitment as to Employment
56
17.2
Claims of Other Persons
56
17.3
Governing Law
56
17.4
Nonforfeitability of Benefits Upon Termination or Partial Termination
56
17.5
Merger, Consolidation, or Transfer of Plan Assets
56
17.6
Funding Agreement
57
17.7
Benefit Offsets for Overpayments
57
17.8
Internal Revenue Requirements
57
17.9
Overall Permitted Disparity Limits
58
17.10
Veterans Reemployment Rights
58
     
ARTICLE XVIII
TOP-HEAVY PROVISIONS
     
18.1
Top-Heavy Plan Definitions
59
18.2
Applicability of Top-Heavy Plan Provisions
61




 



iv

--------------------------------------------------------------------------------





18.3
Top-Heavy Vesting
61
18.4
Minimum Top-Heavy Benefit
62






 



v

--------------------------------------------------------------------------------






PREAMBLE




The Weingarten Realty Retirement Plan, originally effective as of May 24, 1980,
as maintained under an amendment and restatement made effective as of January 1,
2000, was frozen effective December 31, 2001. Effective April 1, 2002, the Plan
is amended and restated in its entirety as a cash balance plan. Grandfathered
Participants shall not participate in the cash balance provisions of the Plan,
but shall continue to accrue benefits in accordance with the provisions of the
Plan as in effect prior to January 1, 2002, as reflected in this amendment and
restatement.


The Plan, as amended and restated hereby, is intended to qualify as a defined
benefit pension plan under Code Section 401(a). The Plan is maintained for the
exclusive benefit of eligible employees and their beneficiaries.


Except as otherwise specifically provided in the Plan, this amended and restated
Plan shall be effective as of April 1, 2002, and the rights of any person who
did not have an Hour of Service under the Plan on or after April 1, 2002, shall
generally be determined in accordance with the terms of the Plan as in effect on
the date for which he was last credited with an Hour of Service. In no event
shall a Participant who retired or otherwise terminated employment during the
period beginning January 2, 2002 and ending close of business March 31, 2002
(the "Freeze Period") accrue benefits under the Plan for employment during the
Freeze Period.


Notwithstanding any other provision of the Plan to the contrary, a Participant's
vested interest in his Accrued Benefit under the Plan on and after the effective
date of this amendment and restatement shall be not less than his vested
interest in his Accrued Benefit on the day immediately preceding the effective
date.



1

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS




1.1
Plan Definitions 



As used herein, the following words and phrases, when they appear with initial
letters capitalized as indicated below, have the meanings hereinafter set forth:


(a)
An "Active Participant" means a Participant who is accruing Credited Service
under the Plan in accordance with the provisions of Article III.



(b)
A Participant's "Accrued Benefit" as of any date means the following:




 
(1)
For a Grandfathered Participant, the portion of his monthly normal retirement
benefit accrued as of that date determined as provided in Article V, based on
his years of Credited Service and his Average Annual Earnings determined as of
that date.




 
(2)
For a Cash Balance Participant, his Frozen Accrued Benefit or his Cash Balance
Account as of that date; provided, however, that if the Participant has not
attained Normal Retirement Date, the value of his Cash Balance Account shall be
determined assuming Interest Credits continue to accrue on such account until
his Normal Retirement Date at the rate in effect under Section 5.7.



(c)
The "Actuarial Equivalent" of a value means the actuarial equivalent determined
using the following factors (i) the table prescribed by the Secretary of the
Treasury, which shall be based on the prevailing commissioners' standard table,
described in Code Section 807(d)(5)(A), used to determine reserves for group
annuity contracts issued on the date as of which present value is being
determined (without regard to any other subparagraph of Code Section 807(d)(5))
and (ii) the annual rate of interest on 30-year Treasury securities for the
second calendar month preceding the Plan Year in which the distribution is made.
Effective for distributions with an Annuity Starting Date on or after December
31, 2002, the table described in (i) shall be the table set forth in Revenue
Ruling 2001-62.



For purposes of determining the present value of a Cash Balance Participant's
Frozen Accrued Benefit or a Grandfathered Participant's Accrued Benefit, present
value for a Participant who has reached Normal Retirement Date shall be
calculated based on the immediate annuity payable to the Participant as of his
Annuity Starting Date. For a Participant who has not yet reached Normal
Retirement Date at the time such present value is being determined, the present
value shall be calculated based on a deferred annuity payable commencing at
Normal Retirement Date. For purposes of this paragraph,
 
2

--------------------------------------------------------------------------------


 
immediate and deferred annuities will be in the normal form applicable to
unmarried Participants under Section 9.1 of the Plan.


(d)
The "Actuary" means an independent actuary selected by the Sponsor, who is an
enrolled actuary as defined in Code Section 7701(a)(35), or a firm or
corporation of actuaries having such a person on its staff, which person, firm,
or corporation is to serve as the actuarial consultant for the Plan.



(e)
The "Administrator" means the Sponsor unless the Sponsor designates another
person or persons to act as such.



(f)
An "Affiliated Company" means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414.



(g)
A Participant's, or Beneficiary's, if the Participant has died, "Annuity
Starting Date" means the first day of the first period for which an amount is
paid as an annuity or, in the case of a single sum payment, the first day on
which all events have occurred which entitle the Participant, or his
Beneficiary, if applicable, to such benefit.



If a Participant whose Annuity Starting Date has occurred is reemployed by an
Employer or an Affiliated Company resulting in a suspension of benefits in
accordance with the provisions of Section 11.1, for purposes of determining the
form of payment of such Participant's benefit upon his subsequent retirement,
such prior Annuity Starting Date shall apply to benefits accrued prior to the
Participant's reemployment. Such prior Annuity Starting Date shall also apply to
benefits accrued following the Participant's reemployment if such prior Annuity
Starting Date occurred on or after the Participant's Normal Retirement Date.
Such prior Annuity Starting Date shall not apply to benefits accrued following
the Participant's reemployment if such prior Annuity Starting Date occurred
prior to the Participant's Normal Retirement Date.


(h)
A Grandfathered Participant's "Average Annual Earnings" means his highest
average annual Earnings received for any five consecutive Earnings Computation
Periods (or the Grandfathered Participant's period of employment, if shorter)
during the ten consecutive Earnings Computation Periods immediately preceding
the date the Grandfathered Participant's employment terminates.



If a Grandfathered Participant is credited with less than a full year of
Credited Service for any Earnings Computation Period, his Earnings for such
Earnings Computation Period shall be annualized for purposes of determining his
Average Annual Earnings by multiplying his actual Earnings for such Earnings
Computation Period by the ratio that 2080 bears to the number of Hours of
Service credited to the Grandfathered Participant for the Earnings Computation
Period.
 
3

--------------------------------------------------------------------------------



 
The Average Annual Earnings of a Grandfathered Participant who becomes Disabled
shall be determined assuming the Grandfathered Participant continues to receive
Earnings during the period he is Disabled, but has not commenced retirement
benefit payments under the Plan, at the rate in effect for such Grandfathered
Participant immediately prior to the date he became Disabled, adjusted as
provided in the preceding paragraph to reflect full-time employment.


(i)
A Participant's "Beneficiary" means any beneficiary who is entitled to receive a
benefit under the Plan upon the death of the Participant.



(j)
A "Break in Service" with respect to any Employee means any Service Computation
Period during which he completes fewer than 501 Hours of Service, except that no
Employee shall incur a Break in Service solely by reason of temporary absence
from work not exceeding 12 months resulting from illness, layoff, or other cause
if authorized in advance by an Employer pursuant to its uniform leave policy, if
his employment is not otherwise terminated during the period of such absence.



(k)
A "Cash Balance Account" means the account maintained for a Cash Balance
Participant that includes his Opening Account Balance, determined as provided in
Section 5.6, any Service Credits credited to his account as provided in Section
5.8, and the Interest Credits credited to his account as provided in Section
5.7.



(l)
A "Cash Balance Participant" means a Participant who is an Active Participant on
or after April 1, 2002 and who is not a Grandfathered Participant.



(m)
The "Code" means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section shall include (i) such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section and (ii) all rulings, regulations,
notices, announcements, and other pronouncements issued by the U.S. Treasury
Department, the Internal Revenue Service, and any court of competent
jurisdiction that relate to such section.



(n)
A Participant's "Credited Service" means his period of service for purposes of
determining the amount of any benefit for which he is eligible under the Plan,
as computed in accordance with the provisions of Article III.



(o)
"Disabled" means a Grandfathered Participant can no longer continue in the
service of his employer because of a mental or physical condition that is likely
to result in death or is expected to continue for a period of at least six
months. A Grandfathered Participant shall be considered Disabled only if (i) he
has completed at least ten years of Service at the time his active service
ceases and (ii) he is eligible to receive a disability benefit under the terms
of the Social Security Act.

 
 
4

--------------------------------------------------------------------------------



 
(p)
The "Earnings" of a Participant for any Earnings Computation Period means the
wages as defined in Code Section 3401(a), determined without regard to any rules
that limit compensation included in wages based on the nature or location of the
employment or services performed, and all other payments made to him for such
Earnings Computation Period for services as an Employee for which his Employer
is required to furnish the Participant a written statement under Code Sections
6041(d) and 6051(a)(3) (commonly referred to as W-2 earnings).



In addition to the foregoing, Earnings include any amount that would have been
included in the foregoing description, but for the Participant's election to
defer payment of such amount under Code Section 125, 402(e)(3), 402(h)(1)(B),
403(b), or 457(b) and certain contributions described in Code Section 414(h)(2)
that are picked up by the employing unit and treated as employer contributions.


In no event, however, shall the Earnings of a Participant taken into account
under the Plan for any Earnings Computation Period exceed (1) $200,000 for
Earnings Computation Periods beginning before January 1, 1994, or (2) $150,000
for Earnings Computation Periods beginning on or after January 1, 1994. The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Earnings Computation Periods beginning
in such calendar year.


Notwithstanding the provisions of the preceding paragraph, effective for Plan
Years beginning on and after January 1, 2002, the annual Earnings of each
Participant, who is credited with an hour of service on or after January 1,
2002, to be taken into account in determining benefit accruals shall be subject
to the following limits (rather than the limits described above):



 
(1)
with respect to any Earnings Computation Period beginning on and after January
1, 2002, annual Earnings shall not exceed $200,000 (adjusted for cost-of-living
increases in accordance with Code Section 401(a)(17)(B)). The cost-of-living
adjustment in effect for a calendar year applies to annual Earnings for the
Earnings Computation Period that begins with or within such calendar year.




 
(2)
with respect to any Earnings Computation Period beginning prior to January 1,
2002, annual Earnings shall be limited to $200,000.



Earnings received by a Participant during the Freeze Period shall be included in
his Earnings for the 2002 Earnings Computation Period only if such Participant
was actively employed as an Employee on April 1, 2002.
 
 
5

--------------------------------------------------------------------------------


 

 
(q)
An "Earnings Computation Period" means each calendar year.



(r)
An "Employee" means any employee of an Employer.



Notwithstanding the foregoing, the term "Employee" shall not include the
following:



 
(1)
any nonresident alien who does not receive United States source income.




 
(2)
any person covered by a collective bargaining agreement between employee
representatives and the Employer.



Any "leased employee," other than an excludable leased employee, shall be
treated as an employee of an Employer or any other Affiliated Company for all
purposes of the Plan, including benefit accrual; provided, however, that
contributions to a qualified plan made on behalf of a leased employee by the
leasing organization that are attributable to services for the Employer shall be
treated as having been made by the Employer and there shall be no duplication of
benefits under this Plan.


A "leased employee" means any person who performs services for an Employer or an
Affiliated Company (the "recipient") (other than an employee of the recipient)
pursuant to an agreement between the recipient and any other person (the
"leasing organization") on a substantially full-time basis for a period of at
least one year, provided that such services are performed under the primary
direction or control of the recipient. An "excludable leased employee" means any
leased employee of the recipient who is covered by a money purchase pension plan
maintained by the leasing organization which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least ten percent of compensation, (ii) full and immediate vesting, and
(iii) immediate participation by employees of the leasing organization (other
than employees who perform substantially all of their services for the leasing
organization or whose compensation from the leasing organization in each plan
year during the four-year period ending with the plan year is less than $1,000);
provided, however, that leased employees do not constitute more than 20 percent
of the recipient's nonhighly compensated work force. For purposes of this
Section, contributions or benefits provided to a leased employee by the leasing
organization that are attributable to services performed for the recipient shall
be treated as provided by the recipient.


(s)
An "Employer" means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XV.



(t)
An "Entry Date" means each day of the Plan Year.



(u)
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA shall include such section
and any

 
 
6

--------------------------------------------------------------------------------


 
 
 
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

 
(v)
The "Freeze Period" means the period beginning January 2, 2002 and ending on the
close of business March 31, 2002.



(w)
A Cash Balance Participant's "Frozen Accrued Benefit" means his benefit accrued
as of January 1, 2002 under the terms of the Plan in effect on that date.



(x)
The "Funding Agent" means the person or persons which at the time shall be
designated, qualified, and acting under the Funding Agreement and shall include
(i) any trustee for a trust established pursuant to the Funding Agreement,
(ii) any insurance company that issues an annuity or insurance contract pursuant
to the Funding Agreement, or (iii) any person holding assets in a custodial
account pursuant to the Funding Agreement. The Sponsor may designate a person or
persons other than the Funding Agent to perform any responsibilities of the
Funding Agent under the Plan, other than trustee responsibilities as defined in
ERISA Section 405(c)(3), and the Funding Agent shall not be liable for the
performance of such person in carrying out such responsibilities except as
otherwise provided by ERISA. The term Funding Agent shall include any delegate
of the Funding Agent as may be provided in the Funding Agreement.



(y)
The "Funding Agreement" means the agreement entered into between the Sponsor and
the Funding Agent relating to the holding, investment, and reinvestment of the
assets of the Plan, together with all amendments thereto and shall include any
agreement establishing a trust, a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets; provided,
however, that any custodial account or contract established hereunder meets the
requirements of Code Section 401(f).



(z)
A "Grandfathered Participant" means any Participant who was born prior to
January 1, 1952, was hired by an Employer prior to January 1, 1997, and was an
active Employee on April 1, 2002.



(aa)
A "Highly Compensated Employee" means any Employee or former Employee who is a
highly compensated active employee or a highly compensated former employee as
defined hereunder.



A "highly compensated active employee" includes any Employee who performs
services for an Employer or any Affiliated Company during the Plan Year and who
(i) was a five percent owner at any time during the Plan Year or the look back
year or (ii) received compensation from the Employers and Affiliated Companies
during the look back year in excess of $80,000 (subject to adjustment annually
at the same time and in the same
 
 
7

--------------------------------------------------------------------------------


 
manner as under Code Section 415(d)). The dollar amount in (ii) shall be
pro-rated for any Plan Year of fewer than 12 months.
 
A "highly compensated former employee" includes any Employee who (i) separated
from service from an Employer and all Affiliated Companies (or is deemed to have
separated from service from an Employer and all Affiliated Companies) prior to
the Plan Year, (ii) performed no services for an Employer or any Affiliated
Company during the Plan Year, and (iii) for either the separation year or any
Plan Year ending on or after the date the Employee attains age 55, was a highly
compensated active employee, as determined under the rules in effect under Code
Section 414(q) for such year.


The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.


For purposes of this definition, the following terms have the following
meanings:



 
(1)
An employee's "compensation" means compensation as defined in Code Section
415(c)(3) and regulations issued thereunder.




 
(2)
The "look back year" means the 12-month period immediately preceding the Plan
Year.



(bb)
An "Hour of Service" with respect to any Employee means an hour which is
determined and credited as such in accordance with the provisions of Article II.



(cc)
An "Interest Credit" means the amount credited to a Cash Balance Participant's
Cash Balance Account each Plan Year as provided in Section 5.8 of the Plan.



(dd)
A Participant's "Normal Retirement Date" means, for purposes of benefit
eligibility, the date he attains age 65 and for all other purposes, the first
day of the month coinciding with or immediately following such date.



(ee)
A Cash Balance Participant's "Opening Balance" means the initial amount, if any,
credited to his Cash Balance Account upon the conversion of the Plan to a cash
balance plan as of April 1, 2002.



(ff)
A "Participant" means any person who becomes eligible to participate in the Plan
in accordance with the provisions of Article IV and who retains an Accrued
Benefit under the Plan. The term Participant includes both Cash Balance
Participants and Grandfathered Participants.

 
 
8

--------------------------------------------------------------------------------



 
(gg)
The "Pension Fund" means the fund or funds maintained under the Funding
Agreement for purposes of accumulating contributions made by the Employers and
paying benefits under the Plan.



(hh)
The "Plan" means this Weingarten Realty Retirement Plan, established effective
May 24, 1980, as amended and restated by this instrument, with all amendments,
modifications, and supplements hereafter made.



(ii)
A "Plan Year" means the following: (i) for periods prior to December 1, 1992,
the 12-consecutive-month period ending each November 30; (ii) the period
beginning December 1, 1992 and ending December 31, 1992; and (iii) each
12-consecutive-month period ending December 31 thereafter.



(jj)
A "Qualified Joint and Survivor Annuity" is an immediate annuity payable to the
Participant for his life with a survivor benefit payable upon the death of the
Participant to the Participant's Spouse (determined as of his Annuity Starting
Date) for the remainder of such Spouse's lifetime. The amount of the survivor
benefit payable under a Qualified Joint and Survivor Annuity shall be equal to
at least 50 percent of the amount the Participant was receiving on his date of
death.



(kk)
A "Qualified Preretirement Survivor Annuity" is an annuity payable to the
surviving Spouse of a Participant for such Spouse's life as provided in Article
X.



(ll)
A Participant's "Required Beginning Date" means the April 1 following the
calendar year in which occurs the later of the Participant's (i) attainment of
age 70 1/2 or (ii) the date the Participant retires; provided, however, that
clause (ii) shall not apply to a Participant who is a five percent owner, as
defined in Code Section 416(i), with respect to the Plan Year ending with or
within the calendar year in which the Participant attains age 70 1/2. The
Required Beginning Date of a Participant who is a five percent owner hereunder
shall not be redetermined if the Participant ceases to be a five percent owner
with respect to any subsequent Plan Year.



(mm)
A Participant's "Service" means his period of service for purposes of
determining his eligibility for a benefit under the Plan, as computed in
accordance with the provisions of Article III.



(nn)
A "Service Computation Period" means the 12-month period used for determining an
Employee's years of Service and years of Credited Service.



The Service Computation Period for determining an Employee's years of Service
and years of Credited Service is the Plan Year.


(oo)
A "Service Credit" means the amount credited to the Cash Balance Account of any
Cash

 
 
9

--------------------------------------------------------------------------------


 


 
Balance Participant who accrues Credited Service for the Plan Year, determined
as provided in Section 5.8 of the Plan.


(pp)
A Grandfathered Participant's "Social Security Benefit" means the amount that
would be payable to the Grandfathered Participant at Social Security normal
retirement age as a monthly old age benefit for the Grandfathered Participant
under the Federal Social Security Act (exclusive of benefits for the
Grandfathered Participant's relatives or dependents), whether or not payment is
actually made because such amount is delayed, suspended, or forfeited because of
failure to apply, other work, or any other reason. For purposes of determining a
Grandfathered Participant's Social Security Benefit, the Grandfathered
Participant's salary history shall be estimated applying a salary scale,
projected backwards, to the Grandfathered Participant's earnings at termination
of employment, retirement, or, if the Grandfathered Participant continues
employment after his Normal Retirement Date, Normal Retirement Date, as
applicable, unless the Grandfathered Participant provides the Administrator with
his actual earnings history within a reasonable period of time following
notification of his right to provide such history and the consequences of
failing to do so. If the Grandfathered Participant provides his actual earnings
history, such history shall be used for the years for which it is supplied and
the projection shall be used for all years for which the history is not
supplied. The salary scale used for projecting earnings shall be the actual
change in average wages from year to year, as determined by the Social Security
Administration. Within a reasonable period of time before a Grandfathered
Participant's Annuity Starting Date, the Administrator shall notify the
Grandfathered Participant of his right to provide his actual earnings history
and the consequences of doing so or failing to do so.



(qq)
The "Sponsor" means Weingarten Realty Investors, and any successor thereto.



(rr)
A Participant's "Spouse" means the person who is the Participant's lawful
spouse.



1.2
Construction 



Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.



10

--------------------------------------------------------------------------------




ARTICLE II
HOURS OF SERVICE




2.1
Crediting of Hours of Service 



An Employee shall be credited with an Hour of Service under the Plan for:


(a)
Each hour for which he is paid, or entitled to payment, for the performance of
duties for an Employer as an Employee; provided, however, that hours paid for at
a premium rate shall be treated as straight-time hours.



(b)
Each hour for which he is paid, or entitled to payment, by an Employer on
account of a period of time during which no duties as an Employee are performed
(irrespective of whether he remains an Employee) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty, or
leave of absence, up to a maximum of eight hours per day and 40 hours per week;
provided, however, that no more than 501 Hours of Service shall be credited to
an Employee on account of any single continuous period during which he performs
no duties (whether or not such period occurs in a single Service Computation
Period); provided, further, that no Hours of Service shall be credited for
payment which is made or due under a program maintained solely for the purpose
of complying with applicable Workers' Compensation, unemployment compensation,
or disability insurance laws; and provided, further, that no Hours of Service
shall be credited to an Employee for payment which is made or due solely as
reimbursement for medical or medically related expenses incurred by him.



(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer; provided, however, that the crediting of
Hours of Service for back pay awarded or agreed to with respect to periods of
employment or absence from employment described in any other paragraph of this
Section shall be subject to the limitations set forth therein and, if
applicable, in Section 2.4.



(d)
With respect only to an Employee who is a Grandfathered Participant, each hour
for which he would have been scheduled to work for an Employer during the period
of time he is absent from work because of Disability, determined based on the
work schedule in effect for such Employee immediately prior to the date he
became Disabled; provided, however, that Hours of Service shall be credited
hereunder only until the earlier of the Employee's Annuity Starting Date or his
Normal Retirement Date.



(e)
Each hour for which he would have been scheduled to work for an Employer during
the period of time that he is absent from work because of service with the armed
forces of the United States, up to a maximum of eight hours per day and 40 hours
per week, but only if he is eligible for reemployment rights under the Uniformed
Services Employment and

 
 
11

--------------------------------------------------------------------------------


 


 
Reemployment Rights Act of 1994 and he returns to work with an Employer within
the period during which he retains such reemployment rights.

 
(f)
Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would have been scheduled to work for an Employer during
the period of time that he is absent from work because of the birth of a child,
pregnancy, the adoption of a child, or the caring for a child for the period
beginning following the birth or adoption of such child, up to a maximum of
eight hours per day and 40 hours per week so that, when added to Hours of
Service credited under any other paragraph of this Section, he shall be credited
with not fewer than 501 total Hours of Service under the Plan for the Service
Computation Period in which his absence commenced or the immediately following
Service Computation Period; provided, however, that he shall be credited with
Hours of Service under this paragraph for the Service Computation Period in
which his absence from employment commenced only if necessary to prevent a Break
in Service; and provided, further, that he shall be credited with Hours of
Service under this paragraph for the Service Computation Period immediately
following the Service Computation Period in which his absence from employment
commenced only if he is not credited with Hours of Service under this paragraph
for the Service Computation Period in which his absence from employment
commenced.



(g)
Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would be scheduled to work for an Employer during the
period of time that he is absent from work on an approved leave of absence
pursuant to the Family and Medical Leave Act of 1993; provided, however, that
Hours of Service shall not be credited to an Employee under this paragraph if
the Employee fails to return to employment with an Employer following such
leave.



Notwithstanding anything to the contrary contained in this Section, no more than
one Hour of Service shall be credited to an Employee for any one hour of his
employment or absence from employment.


2.2
Hours of Service Equivalencies 



Notwithstanding any other provision of the Plan to the contrary, an Employer may
elect to credit Hours of Service to its Employees in accordance with one or more
of the following equivalencies, and if an Employer does not maintain records
that accurately reflect actual hours of service, such Employer shall credit
Hours of Service to its Employee in accordance with one or more of the following
equivalencies:


(a)
If the Employer maintains its records on the basis of days worked, an Employee
shall be credited with ten Hours of Service for each day on which he performs an
Hour of Service.

 
 
12

--------------------------------------------------------------------------------



 
(b)
If the Employer maintains its records on the basis of weeks worked, an Employee
shall be credited with 45 Hours of Service for each week in which he performs an
Hour of Service.



(c)
If the Employer maintains its records on the basis of semi-monthly payroll
periods, an Employee shall be credited with 95 Hours of Service for each
semi-monthly payroll period in which he performs an Hour of Service.



(d)
If the Employer maintains its records on the basis of months worked, an Employee
shall be credited with 190 Hours of Service for each month in which he performs
an Hour of Service.



2.3
Determination of Non-Duty Hours of Service 



In the case of a payment which is made or due from an Employer on account of a
period during which an Employee performs no duties, and which results in the
crediting of Hours of Service, or in the case of an award or agreement for back
pay, to the extent that such award or agreement is made with respect to a period
during which an Employee performs no duties, the number of Hours of Service to
be credited shall be determined as follows:


(a)
In the case of a payment made or due which is calculated on the basis of units
of time, such as hours, days, weeks, or months, the number of Hours of Service
to be credited shall be the number of regularly scheduled working hours included
in the units of time on the basis of which the payment is calculated.



(b)
In the case of a payment made or due which is not calculated on the basis of
units of time, the number of Hours of Service to be credited shall be equal to
the amount of the payment divided by the Employee's most recent hourly rate of
compensation immediately prior to the period to which the payment relates.



(c)
Notwithstanding the provisions of paragraphs (a) and (b), no Employee shall be
credited on account of a period during which no duties are performed with a
number of Hours of Service that is greater than the number of regularly
scheduled working hours during such period.



(d)
If an Employee is without a regular work schedule, the number of "regularly
scheduled working hours" shall mean the average number of hours worked by
Employees in the same job classification during the period to which the payment
relates, or if there are no other Employees in the same job classification, the
average number of hours worked by the Employee during an equivalent,
representative period.



For the purpose of crediting Hours of Service for a period during which an
Employee performs no duties, a payment shall be deemed to be made by or due from
an Employer (i) regardless of whether such payment is made by or due from an
Employer directly, or indirectly through
 
13

--------------------------------------------------------------------------------


 
(among others) a trust fund or insurer to which the Employer contributes or pays
premiums, and (ii) regardless of whether contributions made or due to such trust
fund, insurer, or other entity are for the benefit of particular persons or are
on behalf of a group of persons in the aggregate.


2.4
Allocation of Hours of Service to Service Computation Periods 



Hours of Service credited under Section 2.1 shall be allocated to the
appropriate Service Computation Period as follows:


(a)
Hours of Service described in paragraph (a) of Section 2.1 shall be allocated to
the Service Computation Period in which the duties are performed.



(b)
Hours of Service credited to an Employee for a period during which an Employee
performs no duties shall be allocated as follows:




 
(1)
Hours of Service credited to an Employee on account of a payment which is
calculated on the basis of units of time, such as hours, days, weeks, or months,
shall be allocated to the Service Computation Period or Periods in which the
period during which no duties are performed occurs, beginning with the first
unit of time to which the payment relates.




 
(2)
Hours of Service credited to an Employee on account of a payment which is not
calculated on the basis of units of time shall be allocated to the Service
Computation Period or Periods in which the period during which no duties are
performed occurs, or, if such period extends beyond one Service Computation
Period, such Hours of Service shall be allocated equally between the first two
such Service Computation Periods.




 
(3)
Hours of Service credited to an Employee for a period of absence during which
the Employee performs no duties and for which no payment is due from his
Employer shall be allocated to the Service Computation Period or Periods during
which such absence occurred.




 
(4)
Hours of Service credited to an Employee because of an award or agreement for
back pay shall be allocated to the Service Computation Period or Periods to
which the award or agreement for back pay pertains, rather than to the Service
Computation Period in which the award, agreement, or payment is made.



2.5
Department of Labor Rules 



The rules set forth in paragraphs (b) and (c) of Department of Labor Regulation
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to Service Computation Periods, are hereby incorporated into the Plan by
reference.



14

--------------------------------------------------------------------------------




ARTICLE III
SERVICE & CREDITED SERVICE




3.1
Service and Credited Service Prior to January 1, 2002 



Each person who is an Employee on or after April 1, 2002, shall be credited with
Service and Credited Service for purposes of the Plan for periods prior to
January 1, 2002 equal to the Service and Credited Service with which he had been
credited in accordance with the Plan provisions in effect immediately prior to
such date.


3.2
Service and Credited Service On or After January 1, 2002



Each person who is an Employee on or after April 1, 2002, shall be credited with
Service and Credited Service with respect to periods of employment on or after
January 1, 2002, for purposes of the Plan as follows:


(a)
He shall be credited with a year of Service for each Service Computation Period
for which he is credited with at least 1,000 Hours of Service.



(b)
Subject to any limitations set forth in Article V, he shall be credited with a
year of Credited Service for each Service Computation Period for which he is
credited with at least 2080 Hours of Service; provided, however, that he shall
be credited with a partial year of Credited Service in the ratio that his Hours
of Service for the Service Computation Period bears to 2080.



(c)
Notwithstanding the foregoing, no Credited Service shall be credited to an
Employee for the following periods:




 
(1)
periods before his attainment of age 21.



(2) the Freeze Period, unless the Employee was an active Employee on April 1,
2002.


3.3
Transfers 



Notwithstanding the foregoing, Service and Credited Service credited to a person
shall be subject to the following:


(a)
Any person who transfers or retransfers to employment with an Employer as an
Employee directly from other employment (i) with an Employer in a capacity other
than as an Employee or (ii) with any other Affiliated Company, shall be credited
with Service, but not Credited Service, for such other employment as if such
other employment were employment with an Employer as an Employee.

 
 
15

--------------------------------------------------------------------------------



 
(b)
Any person who transfers from employment with an Employer as an Employee
directly to other employment (i) with an Employer in a capacity other than as an
Employee or (ii) with any other Affiliated Company, shall be deemed by such
transfer not to lose his Service or Credited Service, and shall be deemed not to
retire or otherwise terminate his employment as an Employee until such time as
he is no longer in the employment of an Employer or any other Affiliated
Company, at which time he shall become entitled to benefits if he is otherwise
eligible therefore under the provisions of the Plan; provided, however, that up
to such time he shall receive credit only for Service, but not for Credited
Service, for such other employment as if such other employment were employment
with an Employer as an Employee.



3.4
Retirement or Termination and Reemployment 



If an Employee retires or otherwise terminates employment with the Employers and
all Affiliated Companies, his eligibility for and the amount of any benefit to
which he may be entitled under the Plan shall be determined based upon the
Service and Credited Service with which he is credited at the time of such
retirement or other termination of employment. If such retired or former
Employee is reemployed by an Employer or any Affiliated Company, the Service and
Credited Service with which he was credited at the time of such prior retirement
or other termination of employment shall be aggregated with the Service and
Credited Service with which he is credited following his reemployment for
purposes of determining his eligibility for and the amount of any benefit to
which he may be entitled under the Plan upon his subsequent retirement or other
termination of employment if:


(a)
he was eligible for any retirement benefit at the time of his previous
retirement or other termination of employment; or



(b)
he terminated his employment before satisfying the conditions of eligibility for
any retirement benefit under the Plan and either (i) the aggregate number of his
years of Service (not including any years of Service not required to be
aggregated because of previous Breaks in Service) is greater than the number of
his consecutive one-year Breaks in Service or (ii) the number of his consecutive
one-year Breaks in Service is less than five.



Notwithstanding any other provision of this Section, if a retired or former
Employee returns to employment in a capacity other than as an Employee, his
period of employment shall be treated for the purposes of the Plan solely in
accordance with the transfer provisions of this Article III.


3.5
Finality of Determinations 



All determinations with respect to the crediting of Service and Credited Service
under the Plan shall be made on the basis of the records of the Employers, and
all determinations so made shall be final and conclusive upon Employees, former
Employees, and all other persons claiming a
 

 
16

--------------------------------------------------------------------------------


 
benefit interest under the Plan. Notwithstanding anything to the contrary
contained in this Article, there shall be no duplication of Service and Credited
Service.
 

 
17

--------------------------------------------------------------------------------




ARTICLE IV
ELIGIBILITY FOR PARTICIPATION




4.1
Participation 



Each Employee who was an Active Participant immediately prior to January 1,
2002, and who is an active Employee on April 1, 2002, shall become an Active
Participant as of April 1, 2002. Each other person shall become an Active
Participant as of the Entry Date coinciding with or immediately following the
date he becomes an Employee.


4.2
Termination of Participation 



A Participant shall remain an Active Participant as long as he continues in
employment as an Employee. A person shall remain a Participant as long as he
retains an Accrued Benefit under the Plan.


4.3
Participation Upon Reemployment



If a former Employee who was a Participant hereunder is reemployed as an
Employee, he shall again become an Active Participant hereunder as of his
reemployment date. If a former Employee who was not a Participant hereunder is
reemployed as an Employee, he shall become an Active Participant hereunder as of
the later of (a) the Entry Date as of which he would have become an Active
Participant if he had continued employment as an Employee or (b) his
reemployment date.


4.4
Finality of Determinations 



All determinations with respect to the eligibility of an Employee to become a
Participant under the Plan shall be made on the basis of the records of the
Employers, and all determinations so made shall be final and conclusive for all
Plan purposes. Each Employee who becomes a Participant shall be entitled to the
benefits, and be bound by all the terms, provisions, and conditions of the Plan
and the Funding Agreement.



18

--------------------------------------------------------------------------------




ARTICLE V
NORMAL RETIREMENT




5.1
Eligibility 



Each Participant who retires from employment with his Employer and all
Affiliated Companies on his Normal Retirement Date shall be eligible for a
normal retirement benefit. In addition, a Participant who continues in
employment with his Employer or an Affiliated Company after his Normal
Retirement Date shall be eligible for a normal retirement benefit commencing on
his Normal Retirement Date.
 
5.2
Regular Benefit Amount 



(a)
An eligible Grandfathered Participant's monthly normal retirement benefit shall
be equal to 1/12th of the following:




 
(1)
1.50 percent of the Grandfathered Participant's Average Annual Earnings
multiplied by his number of years of "adjusted Credited Service" at retirement
not in excess of 40 years; minus




 
(2)
1.50 percent of the Grandfathered Participant's Social Security Benefit
multiplied by his number of years of "adjusted Credited Service" at retirement
not in excess of 33.3 years (excluding any years of Credited Service credited to
the Participant prior to July 1, 1976).




 
A Grandfathered Participant's "adjusted Credited Service" means the following:




 
(3)
for a Grandfathered Participant who is eligible for a normal retirement benefit,
his actual years of Credited Service.




 
(4)
for a Grandfathered Participant who is not eligible for a normal retirement
benefit, his actual years of Credited Service plus the additional years of
Credited Service the Grandfathered Participant would have at Normal Retirement
Date if he continued in employment as an Employee to Normal Retirement Date.



In calculating the retirement benefit of a Grandfathered Participant whose
employment as an Employee has not continued to Normal Retirement Date, the
amount determined under paragraph (1) and (2) above shall be separately
multiplied by a fraction, not to exceed one, the numerator of which is the
Grandfathered Participant's actual years of Credited Service and the denominator
of which is the number of years of Credited Service the Grandfathered
Participant would have at Normal Retirement Date if he continued employment as
an Employee to Normal Retirement Date, excluding years of Credited Service in
excess of the limit specified in paragraph (1) or (2), as applicable, and
 
 
19

--------------------------------------------------------------------------------


 
excluding for purposes of paragraph (2), years of Credited Service credited to
the Participant prior to July 1, 1976.


In no event will a reduction in a Grandfathered Participant's Average Annual
Earnings or an increase in his Social Security Benefit reduce the normal
retirement benefit payable to him below the amount that would have been payable
to him under the same form of payment had he retired prior to his Normal
Retirement Date when eligible for an early retirement benefit.


(b)
An eligible Cash Balance Participant's normal retirement benefit shall be equal
1/12th of the greater of:




 
(1)
the annual Participant's Frozen Accrued Benefit, as described in Section 1.1(w);
or




 
(2)
the annual amount of normal retirement benefit payable to the Participant
commencing on his Normal Retirement Date (or his Annuity Starting Date, if
later) that is the Actuarial Equivalent of his Cash Balance Account.



5.3
Minimum Benefit Amount



Notwithstanding any other provision of the Plan to the contrary, in no event
will the monthly normal retirement benefit payable to a Grandfathered
Participant be less than 1/12th of the product of:


(1)
two percent of his average annual Earnings during his five consecutive highest
paid years of Service multiplied by



(2)
his years of Credited Service at retirement not in excess of ten years.



5.4
401(a)(17) Fresh Start Adjustments 



The monthly normal retirement benefit of a Grandfathered Participant whose
Earnings exceeded the $200,000 or $150,000 Earnings limitations described in
Article I for Earnings Computation Periods ending before the Earnings
Computation Periods in which the limitations were effective shall be the
greatest of (a), (b), (c) or (d) below:


(a)
the Grandfathered Participant's Accrued Benefit determined as of the end of the
1988 Earnings Computation Period, using the Plan formula in effect on that date
(without regard to any amendments made after that date), as if the Grandfathered
Participant terminated employment on that date;

 
 
20

--------------------------------------------------------------------------------



 
(b)
the Grandfathered Participant's Accrued Benefit determined under the Plan
formula in effect after the 1993 Earnings Computation Period applying the
$150,000 Earnings limitation; or



(c)
the sum of (i) the Grandfathered Participant's Accrued Benefit determined as of
the end of the 1993 Earnings Computation Period, using the Plan formula in
effect on that date (without regard to any amendments made after that date), as
if the Grandfathered Participant terminated employment on that date; plus
(ii) the Grandfathered Participant's Accrued Benefit under the Plan formula as
amended to comply with the $150,000 Earnings limitation, taking into account
only the Grandfathered Participant's years of Credited Service for Earnings
Computation Periods beginning on or after January 1, 1994; or



(d)
the Grandfathered Participant's Accrued Benefit determined under the Plan
formula in effect on December 31, 2001, applying the $200,000 Earnings
limitation.



5.5
Payment 



A monthly normal retirement benefit shall be paid to an eligible Participant
commencing as of his Normal Retirement Date.


5.6
Opening Balance



The Opening Balance of a Cash Balance Participant who was an Active Participant
in the Plan on January 1, 2002 and was an active Employee on April 1, 2002 is
the Actuarially Equivalent present value of his Frozen Accrued Benefit
determined as of January 1, 2002. For purposes of determining such present
value, the following factors shall be used: (a) the 1983 Group Annuity Mortality
Table adjusted for 50 percent male content and 50 percent female content and (b)
an interest rate of six percent and the calculation shall be based on a deferred
annuity payable at Normal Retirement Date.


The Opening Balance of any other Cash Balance Participant is zero.


5.7
Interest Credits



On the last day of each Plan Year beginning on or after January 1, 2002, an
Interest Credit shall be credited to the Cash Balance Account of a Participant
whose Annuity Starting Date has not occurred. The Interest Credit rate shall be
equal to the annual rate of interest on ten-year U.S. Treasury Bill Constant
Maturities in effect for the third calendar month immediately preceding the Plan
Year. The Interest Credit shall be based on the value of a Participant's Cash
Balance Account on the first day of the Plan Year. The Interest Credit for the
Plan Year in which a Participant's Annuity Starting Date occurs shall be
credited to the Participant's Cash Balance Account as of the last day of the
calendar month preceding the month in which the Participant's
 
21

--------------------------------------------------------------------------------


 
Annuity Starting Date occurs and shall accrue only through such day. No further
Interest Credits shall be credited to a Participant's Cash Balance Account
following his Annuity Starting Date.

 
The Interest Credit on a Cash Balance Participant's Cash Balance Account for the
2002 Plan Year shall be based on the Participant's Opening Balance and interest
on that balance for the full calendar year, including the Freeze Period.


5.8
Service Credits



For each Plan Year beginning on or after January 1, 2002, a Service Credit shall
be credited to the Cash Balance Account of any Cash Balance Participant who is
an Active Participant at any time during such Plan Year. The amount of such
Service Credit shall be a percentage of the Cash Balance Participant's Earnings
for the Plan Year determined from the following chart based on the Cash Balance
Participant's years of Credited Service on the last day of the immediately
preceding Plan Year:


 
Years of Credited Service
 
 
Percentage of Earnings
 
 
0 through 9.99
 
 
3%
 
 
10 through 19.99
 
 
4%
 
 
20 or more
 
 
5%
 

 

 
22

--------------------------------------------------------------------------------



ARTICLE VI
EARLY RETIREMENT




6.1
Eligibility 



Each Participant who retires from employment with his Employer and all
Affiliated Companies at or after age 55, but prior to his Normal Retirement Date
and who has at least 15 years of Service and who is not eligible for a
disability retirement benefit under the provisions of Article VIII shall be
eligible for an early retirement benefit.


6.2
Amount 



An eligible Grandfathered Participant's monthly early retirement benefit shall
be equal to his Accrued Benefit on the date of his early retirement; provided,
however, that the amount of such benefit shall be reduced by 1/15th for each of
the first 60 months and 1/30th for each of the next 60 months by which his
Annuity Starting Date precedes his Normal Retirement Date.


An eligible Cash Balance Participant's monthly early retirement benefit shall be
equal to the greater of (1) his monthly Frozen Accrued Benefit reduced by1/15th
for each of the first 60 months and 1/30th for each of the next 60 months and
reduced actuarially for each additional month by which his Annuity Starting Date
precedes his Normal Retirement Date or (2) the monthly retirement benefit
payable as of his Annuity Starting Date in a single life annuity, as described
in Section 9.1(a), that is the Actuarial Equivalent of his Cash Balance Account.


6.3
Payment 



A monthly early retirement benefit shall be paid to an eligible Participant
commencing as of the first day of the month following the later of the month in
which he retires or the month in which he makes written application for the
benefit, but not later than his Normal Retirement Date.



23

--------------------------------------------------------------------------------




ARTICLE VII
VESTED RIGHTS




7.1
Vesting 



(a)
A Grandfathered Participant's vested interest in his Accrued Benefit shall be at
all times 100 percent.



(b)
A Cash Balance Participant's vested interest in his Accrued Benefit shall be
determined in accordance with one of the following schedules, whichever is
applicable, based upon the number of full years of Service credited to him.




 
(1)
Vesting Schedule applicable to a Cash Balance Participant whose vested interest
in his Accrued Benefit was at least 20 percent as of December 31, 2001:



 
Years of Service
 
 
Vested Interest
 
 
less than 2
 
 
0%
 
 
2, but less than 3
 
 
20%
 
 
3, but less than 4
 
 
40%
 
 
4, but less than 5
 
 
60%
 
 
5 or more
 
 
100%
 




 
(2)
Vesting Schedule applicable to a Cash Balance Participant who did not have a
vested interest in his Accrued Benefit as of December 31, 2001:



 
Years of Service
 
 
Vested Interest
 
 
less than 5
 
 
0%
 
 
5 or more
 
 
100%
 



Notwithstanding any other provision of the Plan to the contrary, a Cash Balance
Participant's vested interest in his Accrued Benefit shall be 100 percent if he
is employed by an Employer or an Affiliated Company on his Normal Retirement
Date, regardless of whether he has completed the number of years of Service
required under the above schedule for 100 percent vesting.
 
 
24

--------------------------------------------------------------------------------



 
7.2
Eligibility for Deferred Vested Retirement Benefit



Each Participant who terminates employment with his Employer and all Affiliated
Companies, who has a vested interest in his Accrued Benefit, and who is not
eligible for a normal, early, or disability retirement benefit under the Plan
shall be eligible for a deferred vested retirement benefit.


7.3
Amount of Deferred Vested Retirement Benefit 



An eligible Grandfathered Participant's monthly deferred vested retirement
benefit shall be equal to his vested Accrued Benefit on the date of his
termination of employment; provided, however, that if the Participant is
eligible to elect to begin benefit payments before his Normal Retirement Date as
provided in Section 7.4, the amount of such benefit shall be reduced for early
commencement in the same way as provided in Section 6.2 with respect to an early
retirement benefit.


An eligible Cash Balance Participant's monthly deferred vested retirement
benefit shall be equal to the greater of (1) his monthly Frozen Accrued Benefit
reduced by1/15th for each of the first 60 months and 1/30th for each of the next
60 months and reduced actuarially for each additional month by which his Annuity
Starting Date precedes his Normal Retirement Date or (2) the monthly retirement
benefit payable as of his Annuity Starting Date in a single life annuity, as
described in Section 9.1(a), that is the Actuarial Equivalent of his Cash
Balance Account.


7.4
Payment



A monthly deferred vested retirement benefit shall be paid to an eligible
Participant commencing as of his Normal Retirement Date; provided, however, that
a Participant who has 15 years of Service may elect to begin benefit payments as
of the first day of any month following the month in which he attains age 55.


7.5
Immediate Commencement Option for Small Benefits



Notwithstanding any other provision of the Plan to the contrary, if the
Actuarially Equivalent present value of a Participant's Accrued Benefit is
greater than $5,000, but not greater than $50,000, the Participant may elect to
begin benefit payments as soon as reasonably practicable following his
termination of employment in the normal form of payment provided in Section 9.1;
provided, however, that a married Participant may waive the normal 50 percent
Qualified Joint and Survivor Annuity described in paragraph (b) or (c), as
applicable, of Section 9.1 and elect the single life annuity described in
paragraph (a) of Section 9.1. In lieu of receiving payment in one of the normal
forms, a Participant may elect to receive a single sum payment of the full
Actuarially Equivalent present value of his Accrued Benefit. A Participant's
election of a form of payment hereunder other than the normal form applicable to
him shall be subject to the requirements of Sections 9.4, 9.5, and 9.6.
 
 
25

--------------------------------------------------------------------------------


 


7.6
Election of Former Vesting Schedule 



In the event the Sponsor adopts an amendment to the Plan that changes the
vesting schedule under the Plan, including any amendment which directly or
indirectly affects the computation of the nonforfeitable interest of
Participants' rights to Accrued Benefits, any Participant with three or more
years of Service shall have a right to have his nonforfeitable interest in his
Accrued Benefit continue to be determined under the vesting schedule in effect
prior to such amendment rather than under the new vesting schedule, unless the
nonforfeitable interest of such Participant in his Accrued Benefit under the
Plan, as amended, at any time is not less than such interest determined without
regard to such amendment. Such Participant shall exercise such right by giving
written notice of his exercise thereof to the Administrator within 60 days after
the latest of (i) the date he receives notice of such amendment from the
Administrator, (ii) the effective date of the amendment, or (iii) the date the
amendment is adopted. Notwithstanding the foregoing provisions of this Section,
the vested interest of each Participant on the effective date of such amendment
shall not be less than his vested interest under the Plan as in effect
immediately prior to the effective date thereof.



26

--------------------------------------------------------------------------------




ARTICLE VIII
DISABILITY RETIREMENT BENEFIT




8.1
Eligibility 



Each Grandfathered Participant who retires from employment with his Employer and
all Affiliated Companies prior to his Normal Retirement Date due to Disability
shall be eligible for a disability retirement benefit.


8.2
Amount 



An eligible Grandfathered Participant's monthly disability retirement benefit
shall be equal to his Accrued Benefit determined as of his Annuity Starting
Date; provided, however, that if the Grandfathered Participant is eligible to
elect to begin benefit payments before his Normal Retirement Date the amount of
such benefit shall be reduced for early commencement in the same way as provided
in Section 6.2 with respect to an early retirement benefit.


8.3
Special Rules for Calculating Disability Retirement Benefit



A Disabled Grandfathered Participant shall be credited with Service and Credited
Service while he is Disabled based on his Hours of Service credited in
accordance with the provisions of Section 2.1(d). Such Grandfathered
Participant's Average Annual Earnings shall be determined assuming Earnings
continued while he is Disabled as provided in Section 1.1(h). A Disabled
Grandfathered Participant's Accrued Benefit shall be determined under the
provisions of the Plan in effect on the date the Disabled Grandfathered
Participant ceases to be credited with Hours of Service under Section 2.1.


8.4
Payment 



A monthly disability retirement benefit shall be paid to an eligible
Grandfathered Participant commencing as of his Normal Retirement Date; provided,
however, that a Grandfathered Participant who has 15 years of Service may elect
to begin benefit payments as of the first day of any month following the month
in which he attains age 55.



27

--------------------------------------------------------------------------------




ARTICLE IX
FORMS OF PAYMENT




9.1
Normal Form of Payment 



A Participant who is eligible to receive any retirement benefit under Section
5.1, 6.1, 7.2, or 8.1 of the Plan shall receive payment of such benefit in
accordance with one of the following normal forms of payment:


(a)
A Participant who is not married on his Annuity Starting Date shall receive such
benefit in the form of a single life annuity. Such Participant shall receive a
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs.



(b)
A Participant who is married on his Annuity Starting Date and who is either (1)
a Grandfathered Participant whose benefit is determined under the regular
benefit formula in Section 5.2 or (2) a Cash Balance Participant whose benefit
is based on his Frozen Accrued Benefit and such Frozen Accrued Benefit was
determined under the regular benefit amount described in Section 5.2 of the Plan
as in effect on December 31, 2001, shall receive such benefit in the form of a
subsidized 50 percent Qualified Joint and Survivor Annuity. Such Participant
shall receive an unreduced monthly retirement benefit payable for his lifetime,
the last monthly payment being for the month in which his death occurs. If the
Participant's Spouse survives him, then commencing with the month following the
month in which the Participant's death occurs, his Spouse shall receive a
monthly benefit for his or her remaining lifetime equal to one-half of the
amount payable during the Participant's lifetime, the last payment being for the
month in which the Spouse's death occurs. Notwithstanding the foregoing, if the
Participant's Spouse is more than five years younger than the Participant, the
monthly amount payable to the surviving Spouse following the death of the
Participant shall be reduced so that it is the Actuarial Equivalent of the
benefit payable to a Spouse who is exactly five years younger than the
Participant.



(c)
A Participant who is married on his Annuity Starting Date and who is either (1)
a Grandfathered Participant whose benefit is determined under the minimum
benefit amount described in Section 5.3 of the Plan, or (2) is a Cash Balance
Participant whose benefit is either (i) based on his Cash Balance Account or
(ii) based on his Frozen Accrued Benefit and such Frozen Accrued Benefit was
determined under the minimum benefit amount described in Section 5.3 of the Plan
as in effect on December 31, 2001, shall receive such benefit in the form of a
non-subsidized 50 percent Qualified Joint and Survivor Annuity. Such Participant
shall receive a reduced monthly retirement benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant's Spouse survives him, then commencing with the month following the
month in which the Participant's death occurs, his Spouse shall receive a

 
 
28

--------------------------------------------------------------------------------


 


 
monthly benefit for his or her remaining lifetime equal to one-half of the
reduced amount payable during the Participant's lifetime, the last payment being
for the month in which the Spouse's death occurs.

 
The reduced monthly payments to be made to the Participant under this paragraph
shall be in an amount which, on the date of commencement thereof, is the
Actuarial Equivalent of the monthly benefit otherwise payable to the Participant
under the form of payment described in paragraph (a).


To receive a benefit under the Qualified Joint and Survivor Annuity form of
payment described in paragraph (b) or (c) above, a Participant's Spouse must be
the same Spouse to whom the Participant was married on his Annuity Starting
Date. Once a Participant's Annuity Starting Date occurs and retirement benefit
payments commence under one of the normal forms of payment, the form of payment
will not change even if the Participant's marital status changes; provided,
however, that if the Participant is reemployed by an Employer or an Affiliated
Company, any benefits he accrues under the Plan following such reemployment with
respect to which a separate Annuity Starting Date occurs shall be payable in the
form elected by the Participant as of such separate Annuity Starting Date.


Subject to the requirements of Section 9.6, a Participant may waive the normal
form of payment applicable to him and elect to receive payment of his benefit in
one of the optional forms of payment provided in Section 9.2.


9.2
Optional Forms of Payment 



Within the election period described in Section 9.5, a Participant who is
eligible to receive a normal, early, deferred vested, or disability retirement
benefit may elect to receive payment of such benefit in accordance with any one
of the following options. If the Participant is married on his Annuity Starting
Date, any such election must satisfy the requirements of Section 9.6.


If the Participant's Beneficiary under an optional form of payment dies prior to
the Participant's Annuity Starting Date, the election shall become inoperative
and ineffective, and benefit payments, if any, shall be made under the normal
form of payment provided in Section 9.1, unless the Participant elects another
optional form of payment provided under the Plan prior to his Annuity Starting
Date. Once a Participant's Annuity Starting Date occurs, however, the optional
form of payment elected by the Participant will not change even if the
Participant's marital status changes or his Beneficiary predeceases him;
provided, however, that if the Participant is reemployed by an Employer or an
Affiliated Company, any benefits he accrues under the Plan following his
reemployment with respect to which a separate Annuity Starting Date occurs shall
be payable in the form elected by the Participant as of such separate Annuity
Starting Date.


The monthly payments made under any optional form of payment hereunder shall be
the Actuarial Equivalent of the monthly benefit otherwise payable to the
Participant in the single life
 
29

--------------------------------------------------------------------------------


 
annuity form described in paragraph (a) or, if the Participant is married and is
entitled to the subsidized 50 percent Qualified Joint and Survivor Annuity,
paragraph (b) of Section 9.1.
 

 
(a)
Single Life Annuity. The Participant shall receive a monthly retirement benefit
payable for his lifetime, the last monthly payment being for the month in which
his death occurs.



(b)
100% Joint and Survivor Annuity. The Participant shall receive a reduced monthly
retirement benefit payable for his lifetime, the last monthly payment being for
the month in which his death occurs. If the Participant's Beneficiary survives
him, then commencing with the month following the month in which the
Participant's death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to the reduced amount payable during the
Participant's lifetime, the last monthly payment being for the month in which
the Beneficiary's death occurs.



(c)
75% Joint and Survivor Annuity. The Participant shall receive a reduced monthly
retirement benefit payable for his lifetime, the last monthly payment being for
the month in which his death occurs. If the Participant's Beneficiary survives
him, then commencing with the month following the month in which the
Participant's death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to three-quarters of the reduced amount
payable during the Participant's lifetime, the last monthly payment being for
the month in which the Beneficiary's death occurs.



(d)
50% Joint and Survivor Annuity. The Participant shall receive a reduced monthly
retirement benefit payable for his lifetime, the last monthly payment being for
the month in which his death occurs. If the Participant's Beneficiary survives
him, then commencing with the month following the month in which the
Participant's death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to one-half of the reduced amount payable
during the Participant's lifetime, the last monthly payment being for the month
in which the Beneficiary's death occurs.



(e)
Ten-Year Certain and Life Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant's death occurs
prior to the end of the ten-year period commencing with his Annuity Starting
Date, his Beneficiary shall receive a continued monthly benefit equal to such
reduced amount for the remainder of such ten-year period. If the Participant's
Beneficiary dies after becoming eligible to receive a benefit hereunder, but
prior to the end of the ten-year period, the unpaid monthly benefit shall be
paid to the Beneficiary designated by the Participant to receive payment in such
event or, if none, in accordance with the provisions of Section 9.3. In lieu of
receiving continued monthly payments, a Participant's Beneficiary may elect to
receive the Actuarially Equivalent present value of such payments in a single
sum.

 
 
30

--------------------------------------------------------------------------------



 
(f)
Five-Year Certain and Life Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant's death occurs
prior to the end of the five-year period commencing with his Annuity Starting
Date, his Beneficiary shall receive a continued monthly benefit equal to such
reduced amount for the remainder of such five-year period. If the Participant's
Beneficiary dies after becoming eligible to receive a benefit hereunder, but
prior to the end of the five-year period, the unpaid monthly benefit shall be
paid to the Beneficiary designated by the Participant to receive payment in such
event or, if none, in accordance with the provisions of Section 9.3. In lieu of
receiving continued monthly payments, a Participant's Beneficiary may elect to
receive the Actuarially Equivalent present value of such payments in a single
sum.



(g)
Single Sum Payment. The Participant may elect to receive a single sum payment in
lieu of any other retirement benefit payable under the Plan. Such single sum
payment shall be equal to the following:




 
(1)
For a Grandfathered Participant, the Actuarially Equivalent present value of his
vested Accrued Benefit.




 
(2)
For a Cash Balance Participant, the greater of (i) his vested Cash Balance
Account balance or (ii) the Actuarially Equivalent present value of his Frozen
Accrued Benefit.




 
A Participant may only elect this form of payment if the amount of the single
sum payment, as determined above, does not exceed $50,000.



Notwithstanding any other provision of the Plan to the contrary, distribution
under an optional form of payment shall be made in accordance with Code
Section 401(a)(9) and regulations issued thereunder, including the minimum
distribution incidental benefit requirement. If a Participant designates a
person other than his Spouse as his Beneficiary under an optional form of
payment, and if payments under the optional form elected would not meet the
minimum distribution incidental benefit requirement, the election shall be
ineffective and benefit payments, if any, shall be made under the normal form of
payment provided in Section 9.1, unless the Participant elects another optional
form of payment provided under the Plan prior to his Annuity Starting Date.


9.3
Designation of Beneficiary and Beneficiary in Absence of Designated Beneficiary 



A Participant's Beneficiary may be any individual or, in the case of a
Beneficiary to receive payments for the remainder of a period-certain under the
form of payment elected by the Participant, any individuals, trust, or estate,
selected by the Participant. A Participant's designation of a Beneficiary is
subject to the spousal consent requirements of Section 9.6.
 
 
31

--------------------------------------------------------------------------------



 
If payment is to be made to a Participant's surviving Beneficiary for the
remainder of a period-certain under the form of payment elected by the
Participant and no Beneficiary survives or the Participant has not designated a
Beneficiary, the Participant's Beneficiary shall be the Participant's estate. If
any payments are to be made to a trust or to the estate of a Participant as
Beneficiary hereunder, such payments shall be made in an Actuarially Equivalent
single sum payment.


9.4
Notice Regarding Forms of Payment 



The Administrator shall provide a Participant with a written description of
(i) the terms and conditions of the normal forms of payment provided in
Section 9.1, (ii) the optional forms of payment provided in Section 9.2,
(iii) the Participant's right to waive the normal form of payment provided in
Section 9.1 and to elect an optional form of payment and the effect thereof,
(iv) the rights of the Participant's Spouse with respect to the Qualified Joint
and Survivor Annuity form of payment, and (v) the Participant's right to revoke
a waiver of the normal form of payment or to change his election of an option
and the effect thereof. The explanation shall notify the Participant of his
right to defer payment of his retirement benefit under the Plan until his Normal
Retirement Date, or such later date as may be provided under the Plan. The
Administrator shall provide such explanation no fewer than 30 days and no more
than 90 days before a Participant's Annuity Starting Date.


Notwithstanding the foregoing, a Participant's Annuity Starting Date may occur
fewer than 30 days after receipt of such explanation if the Administrator
clearly informs the Participant:


(a)
of his right to consider his form of payment election for a period of at least
30 days following his receipt of the explanation;



(b)
the Participant, after receiving the explanation, affirmatively elects an early
Annuity Starting Date, with his Spouse's written consent, if necessary;



(c)
the Participant's Annuity Starting Date occurs after the date the explanation is
provided to him;



(d)
the election period described in Section 9.5 does not end until the later of his
Annuity Starting Date or the expiration of the seven-day period beginning the
day after the date the explanation is provided to him; and



(e)
actual payment of the Participant's retirement benefit does not begin to the
Participant before such revocation period ends.



9.5
Election Period 



A Participant may waive or revoke a waiver of the normal form of payment
provided in Section 9.1 and elect, modify, or change an election of an optional
form of payment provided in Section
 
32

--------------------------------------------------------------------------------


 
 
9.2 by written notice delivered to the Administrator at any time during the
election period; provided, however, that no waiver of the normal form of payment
and election of an optional form of payment shall be valid unless the
Participant has received the written explanation described in Section 9.4.
Subject to the provisions of Section 9.4 extending a Participant's election
period under certain circumstances, a Participant's "election period" means the
90-day period ending on his Annuity Starting Date.

 
The form in which a Participant shall receive payment of his retirement benefit
shall be determined upon the later of his Annuity Starting Date or the date his
election period ends, based upon any waiver and election in effect on such date.
Except as otherwise specifically provided in the Plan, in no event shall the
form in which a Participant's retirement benefit is paid be changed on or after
such date.


9.6
Spousal Consent Requirements 



A married Participant's waiver of the normal Qualified Joint and Survivor
Annuity form of payment and his election, modification, or change of an election
of an optional form of payment must include the written consent of the
Participant's Spouse, if any. A Participant's Spouse shall be deemed to have
given written consent to the Participant's waiver and election if the
Participant establishes to the satisfaction of a Plan representative that such
consent cannot be obtained because of any of the following circumstances:


(a)
the Spouse cannot be located,



(b)
the Participant is legally separated or has been abandoned within the meaning of
local law, and the Participant has a court order to that effect, or



(c)
other circumstances set forth in Code Section 401(a)(11) and regulations issued
thereunder.



Notwithstanding the foregoing, written spousal consent shall not be required if
the Participant elects an optional form of payment that is a Qualified Joint and
Survivor Annuity.


Any written spousal consent given pursuant to this Section shall acknowledge the
effect of the waiver of the Qualified Joint and Survivor Annuity form of payment
and of the election of an optional form of payment, shall specify the optional
form of payment selected by the Participant and that such form may not be
changed (except to a Qualified Joint and Survivor Annuity) without written
spousal consent, shall specify any Beneficiary designated by the Participant and
that such Beneficiary may not be changed without written spousal consent, and
shall be witnessed by a Plan representative or a notary public. Any written
consent given or deemed to be given by a Participant's Spouse shall be
irrevocable and shall be effective only with respect to such Spouse and not with
respect to any subsequent Spouse.
 
 
33

--------------------------------------------------------------------------------



 
9.7
Death Prior to Annuity Starting Date 



Notwithstanding any other provision of the Plan to the contrary, should a
Participant die prior to his Annuity Starting Date neither he nor any person
claiming under or through him shall be entitled to any retirement benefit under
the Plan; and no benefit shall be paid under the Plan with respect to such
Participant except any survivor benefit payable under the provisions of
Article X.


9.8
Effect of Reemployment on Form of Payment 



Notwithstanding any other provision of the Plan, if a former Employee is
reemployed, his prior election of a form of payment hereunder shall become
ineffective, except to the extent that the Participant's Annuity Starting Date
occurred prior to such reemployment and such prior Annuity Starting Date is
preserved with respect to a portion or all of the Participant's retirement
benefit.



34

--------------------------------------------------------------------------------




ARTICLE X
SURVIVOR BENEFITS




10.1
Eligibility for Qualified Preretirement Survivor Annuity 



If a Participant dies before his Annuity Starting Date, his surviving Spouse
shall be eligible for a Qualified Preretirement Survivor Annuity if all of the
following requirements are met on the Participant's date of death:


(a)
The Participant has a Spouse as defined in Section 1.1.



(b)
Such Spouse has been married to the Participant throughout the one-year period
immediately preceding his date of death.



(c)
The Participant has a vested Accrued Benefit.



10.2
Amount of Qualified Preretirement Survivor Annuity 



The monthly amount of the Qualified Preretirement Survivor Annuity payable to a
surviving Spouse shall be equal to the survivor benefit that would have been
payable to the Spouse if the Participant had:


(a)
separated from service on the earlier of his actual separation from service date
or his date of death;



(b)
survived to the date as of which payment of the Qualified Preretirement Survivor
Annuity to his surviving Spouse commences;



(c)
elected to commence retirement benefits as of the date described in paragraph
(b) above in the form of a 50 percent Qualified Joint and Survivor Annuity, as
described in paragraph (b) or (c) of Section 9.1, as applicable; and



(d)
died on his Annuity Starting Date.



Notwithstanding the foregoing, if prior to a Participant's death the Participant
elected an optional form of payment in accordance with the provisions of Article
IX that is a Qualified Joint and Survivor Annuity, for purposes of determining
the amount of the Qualified Preretirement Survivor Annuity, the optional form of
payment elected by the Participant shall be substituted for the 50 percent
Qualified Joint and Survivor Annuity in paragraph (c) above.
 
 
35

--------------------------------------------------------------------------------



 
10.3
Enhanced Qualified Preretirement Survivor Annuity



If a Grandfathered Participant dies while employed by an Employer or an
Affiliated Company after becoming eligible for a retirement benefit in
accordance with the provisions of Section 5.1 or 6.1 or if a Disabled
Grandfathered Participant dies, the monthly amount of the Qualified
Preretirement Survivor Annuity payable to his surviving Spouse shall be the
greater of the amount determined in Section 10.2 or 50 percent of the
Grandfathered Participant's Accrued Benefit on his date of death, without
reduction for early commencement; provided, however, that if the Grandfathered
Participant's surviving Spouse is more than five years younger than the
Participant, the percentage of the Grandfathered Participant's Accrued Benefit
payable to the Spouse as a Qualified Preretirement Survivor Annuity hereunder
shall be reduced so that the benefit payable to the surviving Spouse is the
Actuarial Equivalent of the benefit that would be payable if the Spouse were
exactly five years younger than the Grandfathered Participant.


10.4
Payment of Qualified Preretirement Survivor Annuity 



Payment of a Qualified Preretirement Survivor Annuity to a Participant's
surviving Spouse shall commence as of the first day of the month following the
later of (i) the month in which the Participant dies or (ii) the month in which
the Participant would have attained earliest retirement age (as defined herein)
under the Plan; provided, however, that the surviving Spouse of a Grandfathered
Participant who is entitled to the enhanced Qualified Preretirement Survivor
Annuity described in Section 10.3 may elect to commence payment as of the first
day of the month following the month in which the Grandfathered Participant
dies. Notwithstanding the foregoing, a Participant's surviving Spouse may elect
to defer commencement of payment of the Qualified Preretirement Survivor Annuity
to a date no later than the Participant's Normal Retirement Date. If a
Participant's surviving Spouse dies before the date as of which payment of the
Qualified Preretirement Survivor Annuity is to commence to such Spouse, no
Qualified Preretirement Survivor Annuity shall be payable hereunder.


Payment of a Qualified Preretirement Survivor Annuity shall continue to a
Participant's surviving Spouse for such Spouse's lifetime, the last monthly
payment being for the month in which the Spouse's death occurs.


For purposes of this Article, a Participant's "earliest retirement age" means
the earliest age at which the Participant could have elected to commence
retirement benefits under the Plan if he had survived, but based on his years of
Service on his date of death.


10.5
Non-Spouse Survivor Annuity 



A Grandfathered Participant, who has a vested Accrued Benefit, and who does not
have a Spouse who is entitled to a Qualified Preretirement Survivor Annuity
hereunder may designate a non-Spouse Beneficiary to receive a non-Spouse
survivor annuity hereunder in the event the Grandfathered Participant dies while
employed by an Employer or an Affiliated Company after becoming eligible for a
retirement benefit in accordance with the provisions of Section 5.1 or 6.1
 
36

--------------------------------------------------------------------------------


 
or after becoming Disabled. Such non-Spouse Beneficiary shall have the same
survivor rights as a surviving Spouse under Sections 10.3 and 10.4; provided,
however, that payment of the non-Spouse survivor annuity shall commence to such
non-Spouse Beneficiary within one year of the Grandfathered Participant's date
of death. Without the consent of his designated non-Spouse Beneficiary, such
Grandfathered Participant may revoke or change his designation at any time prior
to his Annuity Starting Date. If the Grandfathered Participant's designated
non-Spouse Beneficiary should die prior to the commencement of a non-Spouse
survivor annuity under this Section, no benefit shall be payable pursuant to the
provisions of this Article with respect to the deceased Grandfathered
Participant.

 
37

--------------------------------------------------------------------------------




ARTICLE XI
GENERAL PROVISIONS & LIMITATIONS
REGARDING BENEFITS




11.1
Suspension of Benefits 



If a retired or former Employee is reemployed by an Employer or an Affiliated
Company prior to his Normal Retirement Date, any benefits payable to such
retired or former Employee under the Plan shall be suspended during the period
of such reemployment, unless such retired or former Employee is entitled to
receive a normal retirement benefit as provided in Section 5.1.


11.2
Non-Alienation of Retirement Rights or Benefits 



Except as provided in Code Section 401(a)(13)(B) (relating to qualified domestic
relations orders), Code Sections 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of the
Treasury Regulations (relating to Federal tax levies), or as otherwise required
by law, no benefit under the Plan at any time shall be subject in any manner to
anticipation, alienation, assignment (either at law or in equity), encumbrance,
garnishment, levy, execution, or other legal or equitable process; and no person
shall have the power in any manner to anticipate, transfer, assign (either at
law or in equity), alienate or subject to attachment, garnishment, levy,
execution, or other legal or equitable process, or in any way encumber his
benefits under the Plan, or any part thereof, and any attempt to do so shall be
void.


11.3
Payment of Benefits to Others 



If any person to whom a retirement benefit is payable is unable to care for his
affairs because of illness or accident, any payment due (unless prior claim
therefore shall have been made by a duly qualified guardian or other legal
representative) may be paid to the Spouse, parent, brother or sister, or any
other individual deemed by the Administrator to be maintaining or responsible
for the maintenance of such person. The monthly payment of a retirement benefit
to a person for the month in which he dies shall, if not paid to such person
prior to his death, be paid to his Spouse, parent, brother, sister, or estate as
the Administrator shall determine. Any payment made in accordance with the
provisions of this Section shall be a complete discharge of any liability of the
Plan with respect to the benefit so paid.


11.4
Payment of Small Benefits; Deemed Cashout 



If the Actuarially Equivalent present value of any retirement benefit payable
under Section 5.1, 6.1, 7.2, or 8.1 or any survivor benefit is $5,000 or less,
such Actuarially Equivalent present
 
38

--------------------------------------------------------------------------------



value shall be paid to the Participant, or his Beneficiary, if applicable, in a
single sum payment, in lieu of all other benefits under the Plan, as soon as
practicable following the date of the Participant's retirement, death, or other
termination of employment and he shall cease to be a Participant under the Plan
as of the date of such payment. For distributions made prior to March 22, 1999,
the Actuarially Equivalent present value of a benefit shall be deemed to exceed
$5,000 if the Actuarially Equivalent present value of the benefit exceeded such
amount at the time of any prior distribution.
 
If a former Participant is reemployed, any retirement benefit to which he may
become entitled because of his subsequent retirement or termination of
employment shall be reduced to its Actuarial Equivalent to reflect the value of
any single sum payment made to him hereunder or under the provisions of Section
7.5 or 9.2.


If the nonforfeitable Accrued Benefit of a Participant is zero, such Participant
shall be deemed to have received distribution of his entire vested Accrued
Benefit under the Plan, in lieu of all other benefits under the Plan, as of the
date of his termination of employment with his Employer and all Affiliated
Companies and he shall cease to be a Participant under the Plan as of such date.


A distribution hereunder is deemed to be made because of a Participant's
retirement or termination of employment if it is made before the end of the
second Plan Year following the Plan Year in which such retirement or termination
occurred.


11.5
Direct Rollovers 



Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving a single sum payment as provided in Section 9.2 or Section 11.5, a
"qualified distributee" may elect in writing, in accordance with rules
prescribed by the Sponsor, to have any portion or all of such payment that is an
"eligible rollover distribution" paid directly by the Plan to the "eligible
retirement plan" designated by the "qualified distributee"; provided, however,
that this provision shall not apply if the total distribution is less than $200
and that a "qualified distributee" may not elect this provisions with respect to
any partial distribution that is less than $500. Any such payment by the Plan to
another "eligible retirement plan" shall be a direct rollover. For purposes of
this Section, the following terms have the following meanings:


(a)
Effective for distributions made after December 31, 2001, an "eligible
retirement plan" means an individual retirement account described in Code
Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), a qualified trust
described in Code Section 401(a) that accepts rollovers, an annuity contract
described in Code Section 403(b), and an eligible plan under Code Section 457(b)
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision; provided that any such
403(b) annuity contract or 457 plan agrees to separately account for the
rollover.

 
 
39

--------------------------------------------------------------------------------



 
(b)
An "eligible rollover distribution" means any distribution of all or any portion
of a Participant's Accrued Benefit or a distribution of all or any portion of a
survivor benefit under Article X; provided, however, that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments made not less frequently than annually for
the life or life expectancy of the qualified distributee or the joint lives or
joint life expectancies of the qualified distributee and the qualified
distributee's designated beneficiary, or for a specified period of ten years or
more; and any distribution to the extent such distribution is required under
Code Section 401(a)(9).



(c)
A "qualified distributee" means a Participant, his surviving Spouse, or his
Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).



11.6
Limitations on Commencement 



Notwithstanding any other provision of the Plan to the contrary, payment of a
Participant's retirement benefit shall commence not later than the earlier of:


(a)
the 60th day after the end of the Plan Year in which occurs the Participant's
Normal Retirement Date, the tenth anniversary of the date on which he first
became a Participant, or the Participant's retirement or other termination of
employment, whichever is latest; or



(b)
his Required Beginning Date.



Distributions required to commence under this Section shall be made in
accordance with Code Section 401(a)(9) and regulations issued thereunder. If
payment of a Participant's retirement benefit does not commence until his
Required Beginning Date, his Required Beginning Date shall be considered his
Annuity Starting Date for all purposes of the Plan.


If the Participant dies after his Annuity Starting Date, but prior to
distribution of his entire interest, the remaining portion of such interest
shall be distributed to his Beneficiary in a method which is at least as rapid
as the method being used at the date of the Participant's death. If the
Participant dies prior to his Annuity Starting Date, the entire interest
attributable to the Participant shall be distributed within five years after the
date of his death, unless such interest is payable to a designated beneficiary
(as defined in Code Section 401(a)(9)) for a period which does not exceed the
life or life expectancy of such designated beneficiary, in which event
distribution of such interest shall commence no later than the date the
Participant would have attained age 70 1/2 if the designated beneficiary is the
surviving Spouse of such Participant, or the date which is one year after the
date of such Participant's death if the designated beneficiary is not the
surviving Spouse of such Participant.


Subject to the requirements of Code Sections 401(a)(9) and 411(d)(6), no benefit
payments shall commence under the Plan until the Participant, or his surviving
Spouse, if applicable, makes
 
40

--------------------------------------------------------------------------------


 
written application therefore on a form satisfactory to the Administrator. If
the amount of a monthly retirement benefit payable to a Participant cannot be
determined for any reason (including lack of information as to whether the
Participant is still living or his marital status) on the date payment of such
benefit is to commence under this Section, payment shall be made retroactively
to such date no later than 60 days after the date on which the amount of such
monthly retirement benefit can be determined.


41

--------------------------------------------------------------------------------




ARTICLE XII
MAXIMUM RETIREMENT BENEFITS




12.1
Applicability



The provisions of this Article XII are effective for limitation years ending
after December 31, 2001, but with respect only to Participants who have an Hour
of Service on or after the first day of the first limitation year ending after
December 31, 2001.


12.2
Definitions



For purposes of this Article, the following terms have the following meanings.


(a)
An "affiliated employer" means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414 as modified by Code Section 415(h).



(b)
A Participant's "annual retirement benefit" means the amount of retirement
benefit attributable to Employer contributions which is payable to him annually
under the Plan multiplied by the factors prescribed in the following paragraph
if such benefit is to be paid in a manner other than to the Participant for his
life only or as a qualified joint and survivor annuity as defined in Code
Section 417. A Participant's "aggregate annual retirement benefit" includes his
"annual retirement benefit" and his annual retirement benefit, if any, under any
and all other defined benefit plans (whether or not terminated) maintained by an
Employer or any "affiliated employer". For purposes of applying the compensation
limit in Code Section 415(b)(1)(B), a Participant's "aggregate annual retirement
benefit" shall not include the Participant's accrued benefit under a
multiemployer plan, if any.



For purposes of determining a Participant's "annual retirement benefit" payable
in a manner other than to the Participant for his life only or as a qualified
joint and survivor annuity the following factors shall be used: (i) the table
prescribed by the Secretary of the Treasury, which shall be based on the
prevailing commissioners' standard table, described in Code Section
807(d)(5)(A), used to determine reserves for group annuity contracts issued on
the date as of which present value is being determined (without regard to any
other subparagraph of Code Section 807(d)(5)) and (ii) the annual rate of
interest on 30-year Treasury securities for the second calendar month preceding
the Plan Year in which the distribution is made.


(c)
The "defined benefit compensation limitation" means 100 percent of a
Participant's average compensation for his high three years.

 
 
42

--------------------------------------------------------------------------------



 
(d)
The "defined benefit dollar limitation" means $160,000, as adjusted, effective
January 1 of each year, under Code Section 415(d) in such manner as the
Secretary shall prescribe, and payable in the form of a straight life annuity. A
limitation as adjusted under Code Section 415(d) will apply to "limitation
years" ending with or within the calendar year for which the adjustment applies.



(e)
"Defined benefit plan" has the meaning given such term in Code Section 415(k).



(f)
The "final implementation date" means the first day of the first limitation year
beginning in 2000.



(g)
The "limitation year" means the Plan Year.



(h)
A Participant's "old law benefit" means his Accrued Benefit under the Plan as of
the last day of the "limitation year" beginning in 1999 (the "freeze date"),
determined without regard to any amendment adopted after the "freeze date".



(i)
The “maximum permissible benefit” is the lesser of the "defined benefit dollar
limitation" or the "defined benefit compensation limitation" (both adjusted
where required, as provided in (1) and, if applicable, in (2) or (3) below).




 
(1)
If the Participant has fewer than 10 years of participation in the Plan, the
"defined benefit dollar limitation" shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the plan and (ii) the denominator of which is 10. In the case of a participant
who has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of years (or part thereof) of service with the employer and
(ii) the denominator of which is 10.




 
(2)
If the benefit of a Participant begins prior to age 62, the "defined benefit
dollar limitation" applicable to the Participant at such earlier age is an
annual benefit payable in the form of a straight life annuity beginning at the
earlier age that is the actuarial equivalent of the defined benefit dollar
limitation applicable to the participant at age 62 (adjusted under (1) above, if
required). The "defined benefit dollar limitation" applicable at an age prior to
age 62 is determined as the lesser of (i) the actuarial equivalent (at such age)
of the "defined benefit dollar limitation" computed using the interest rate and
mortality table (or other tabular factor) specified in the definition of
"Actuarial Equivalent" in Section 1.1 of the Plan and (ii) the actuarial
equivalent (at such age) of the "defined benefit dollar limitation" computed
using a five percent interest rate and the applicable mortality table specified
in the definition of "Actuarial Equivalent" in Section 1.1 of the Plan. Any
decrease in the "defined benefit dollar limitation" determined in accordance
with this paragraph (2) shall not reflect a mortality decrement if benefits are
not

 
 
 
43

--------------------------------------------------------------------------------


 
forfeited upon the death of the Participant. If any benefits are forfeited upon
death, the full mortality decrement is taken into account.
 

 
(3)
If the benefit of a Participant begins after the Participant attains age 65, the
"defined benefit dollar limitation" applicable to the Participant at the later
age is the annual benefit payable in the form of a straight life annuity
beginning at the later age that is actuarially equivalent to the "defined
benefit dollar limitation" applicable to the Participant at age 65 (adjusted
under (1) above, if required). The actuarial equivalent of the "defined benefit
dollar limitation" applicable at an age after age 65 is determined as (i) the
lesser of the actuarial equivalent (at such age) of the "defined benefit dollar
limitation" computed using the interest rate and mortality table (or other
tabular factor) specified in the definition of "Actuarial Equivalent" in Section
1.1 of the Plan and (ii) the actuarial equivalent (at such age) of the defined
benefit dollar limitation computed using a five percent interest rate assumption
and the applicable mortality table as specified in the definition of "Actuarial
Equivalent" in Section 1.1 of the Plan. For these purposes, mortality between
age 65 and the age at which benefits commence shall be ignored.



12.3
Maximum Limitation on Annual Benefits 



Subject to the provisions of Section 12.4, the "aggregate annual retirement
benefit" accrued or payable to a Participant may not at any time within any
"limitation year" exceed the "maximum permissible benefit".


12.4
Exceptions 



As permitted pursuant to Method 2 described in Q&A 14 of Revenue Ruling 98-1, in
no event will a Participant's "aggregate annual retirement benefit" be less than
the Participant's "old law benefit" limited under the provisions of Code
Section 415, as in effect on December 7, 1994. The Plan mortality and interest
rate factors for purposes of applying Code Sections 415(b)(2)(B), (C), and (D)
shall be the mortality and interest rate factors in effect under the Plan as of
December 7, 1994, determined without regard to any amendment to the Plan that
was adopted after that date. If the interest rate factor under the Plan in
effect on December 7, 1994 is a variable interest rate, such variable interest
rate shall be the rate calculated on the date the Participant's benefit is being
determined, rather than the rate calculated on December 7, 1994. Notwithstanding
any other provision of this Section to the contrary, in no event will a
Participant's "old law benefit" exceed the Participant's total benefit (prior to
adjustment for compliance with Code Section 415) under the terms of the Plan in
effect after the "freeze date".


12.5
Manner of Reduction 



If the Participant's "aggregate annual retirement benefit" exceeds the
limitations specified in this Article, the reduction in the amount of his
"annual retirement benefit" shall be equal to the amount by which his "aggregate
annual retirement benefit" exceeds the limitations of this Article
 
 
44

--------------------------------------------------------------------------------


 
multiplied by a fraction, the numerator of which is his "annual retirement
benefit" (determined without regard to this Article) and the denominator of
which is his "aggregate annual retirement benefit" (determined without regard to
the limitations of this Article or any corresponding limitation in any other
defined benefit plan maintained by an Employer or any affiliated employer).


45

--------------------------------------------------------------------------------




ARTICLE XIII
PENSION FUND




13.1
Pension Fund 



The Pension Fund is maintained by the Funding Agent for the Plan under a Funding
Agreement with the Sponsor. Subject to the provisions of Title IV of ERISA,
benefits under the Plan shall be only such as can be provided by the assets of
the Pension Fund, and no liability for payment of benefits shall be imposed upon
the Employers or any Affiliated Company, or any of their officers, employees,
directors, or stockholders.


13.2
Contributions by the Employers 



So long as the Plan continues, contributions will be made by the Employers at
such times and in such amounts as the Sponsor in its sole discretion shall from
time to time determine, based on the advice of the Actuary and consistent with
the funding policy for the Plan. Subject to the provisions of Section 13.5, all
such contributions shall be delivered to the Funding Agent for deposit in the
Pension Fund. Participants shall make no contributions under the Plan.


13.3
Expenses of the Plan 



The expenses of administration of the Plan, including the expenses of the
Administrator and fees of the Funding Agent and any investment advisor, shall be
paid from the Pension Fund, unless the Sponsor or an Employer elects to make
payment.


13.4
No Reversion 



The Pension Fund shall be for the exclusive benefit of Participants and persons
claiming under or through them. All contributions pursuant to Section 13.2
hereof shall be based on the facts then understood by the Sponsor, shall be
conditioned upon the initial qualification of the Funding Agreement and Plan
under Code Sections 401 and 501(a), and, unless otherwise specified by the
Sponsor, shall be conditioned upon deductibility of the contributions under Code
Section 404 in the year for which such contributions were made. All such
contributions shall be irrevocable and such contributions as well as the Pension
Fund, or any portion of the principal or income thereof, shall never revert to
or inure to the benefit of the Employers or any Affiliated Company except that:


(a)
the residual amounts specified in Article XVI may be returned to the Employers;



(b)
any contributions which are made under a mistake of fact may be returned to the
Employers within one year after the contributions were made;

 
 
46

--------------------------------------------------------------------------------



 
(c)
any contributions made for years during which the Funding Agreement and Plan
were not initially qualified under Code Sections 401 and 501(a) may be returned
to the Employers within one year after the date of denial of initial
qualification, but only if an application for determination was filed within the
period of time prescribed under ERISA Section 403(c)(2)(B); and



(d)
any contributions, which are not, in whole or in part, deductible under Code
Section 404 for the year for which they were made, may to the extent such
contributions were not so deductible, be returned to the Employers within one
year after the disallowance of the deduction.



The Sponsor shall determine, in its sole discretion, whether the contributions
described above, other than the residual amounts described in paragraph (a),
shall be returned to an Employer. If any such contributions are to be returned,
the Sponsor shall so direct the Funding Agent, in writing, no later than ten
days prior to the last day upon which they may be returned.


13.5
Forfeitures Not to Increase Benefits 



Any forfeitures arising from the termination of employment or death of an
Employee, or for any other reason, shall be used to reduce Employer
contributions to the Pension Fund, and shall not be applied to increase the
benefits any Participant otherwise would receive under the Plan at any time
prior to the termination of the Plan.


13.6
Change of Funding Medium 



The Sponsor shall have the right to change at any time the means through which
benefits under the Plan shall be provided. No such change shall constitute a
termination of the Plan or result in the diversion to the Employers of any funds
previously contributed in accordance with the Plan.



47

--------------------------------------------------------------------------------




ARTICLE XIV
ADMINISTRATION




14.1
Authority of the Sponsor 



The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall have all the powers and authority
expressly conferred upon it herein and further shall have the sole discretionary
right, authority, and power to interpret and construe the Plan, and to determine
any disputes arising thereunder, subject to the provisions of Section 14.3. In
exercising such powers and authority, the Sponsor at all times shall exercise
good faith, apply standards of uniform application, and refrain from arbitrary
action. The Sponsor may employ such attorneys, agents, and accountants as it may
deem necessary or advisable to assist it in carrying out its duties hereunder.
The Sponsor shall be a "named fiduciary" as that term is defined in ERISA
Section 402(a)(2). The Sponsor may:


(a)
allocate any of the powers, authority, or responsibilities for the operation and
administration of the Plan (other than trustee responsibilities as defined in
ERISA Section 405(c)(3)) among named fiduciaries; and



(b)
designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;



except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.


14.2
Action of the Sponsor 



Any act authorized, permitted, or required to be taken by the Sponsor under the
Plan, which has not been delegated in accordance with Section 14.1, may be taken
by a majority of the members of the board of directors of the Sponsor, either by
vote at a meeting, or in writing without a meeting or by the employee or
employees of the Sponsor designated by the board of directors to carry out such
acts on behalf of the Sponsor. All notices, advice, directions, certifications,
approvals, and instructions required or authorized to be given by the Sponsor
under the Plan shall be in writing and signed by either (i) a majority of the
members of the board of directors of the Sponsor, or by such member or members
as may be designated by an instrument in writing, signed by all the members
thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees of the Sponsor who have the authority to act on
behalf of the Sponsor.
 
 
48

--------------------------------------------------------------------------------



 
14.3
Claims Review Procedure 



Whenever the Administrator decides for whatever reason to deny, whether in whole
or in part, a claim for benefits filed by any person (hereinafter referred to as
the "claimant"), the Administrator shall transmit to the claimant a written
notice of its decision, which notice shall be written in a manner calculated to
be understood by the claimant and shall contain a statement of (i) the specific
reasons for the denial of the claim, (ii) specific reference to pertinent Plan
provisions on which the denial is based, and (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such information is necessary. The notice shall
also include a statement advising the claimant that, within 60 days of the date
on which he receives such notice, he may obtain review of the decision of the
Administrator in accordance with the procedures hereinafter set forth.


Within the 60ȭday period beginning on the date the claimant receives notice
regarding disposition of his claim, the claimant or his authorized
representative may request that the claim denial be reviewed by filing with the
Administrator a written request therefor, which request shall contain the
following information:


(a)
the date on which the claimant's request was filed with the Administrator
provided that the date on which the claimant's request for review was in fact
filed with the Administrator shall control in the event that the date of the
actual filing is later than the date stated by the claimant pursuant to this
paragraph;



(b)
the specific portions of the denial of his claim which the claimant requests the
Administrator to review;



(c)
a statement by the claimant setting forth the basis upon which he believes the
Administrator should reverse its previous denial of his claim for benefits and
accept his claim as made; and



(d)
any written material (offered as exhibits) which the claimant desires the
Administrator to examine in its consideration of his position as stated pursuant
to paragraph (c) of this Section.



Within 60 days of the date determined pursuant to paragraph (a) of this Section
(or, if special circumstances require an extension, within 120 days of that
date; provided that the delay and the reasons for the delay are communicated to
the claimant within the initial 60-day period), the Administrator shall conduct
a full and fair review of its decision denying the claimant's claim for benefits
and shall render its written decision on review to the claimant. The
Administrator's decision on review shall be written in a manner calculated to be
understood by the claimant and shall specify the reasons and Plan provisions
upon which the Administrator's decision was based.
 

 
49

--------------------------------------------------------------------------------



 
14.4
Qualified Domestic Relations Orders 



The Administrator shall establish reasonable procedures to determine the status
of domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.


14.5
Indemnification 



In addition to whatever rights of indemnification the members of the board of
directors of the Sponsor or any employee or employees to whom any power,
authority, or responsibility is delegated pursuant to Section 14.2, may be
entitled under the articles of incorporation, regulations, or bylaws of the
Sponsor, under any provision of law, or under any other agreement, the Sponsor
shall satisfy any liability actually and reasonably incurred by any such person
or persons, including expenses, attorneys' fees, judgments, fines, and amounts
paid in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending, or completed action, suit,
or proceeding which is related to the exercise or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan and the Funding Agreement, or reasonably
believed by such person or persons to be provided thereunder, and any action
taken by such person or persons in connection therewith, unless the same is
judicially determined to be the result of such person's or persons' gross
negligence or willful misconduct.


14.6
Actions Binding 



Subject to the provisions of Section 14.3, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Funding Agent, all persons who have or who claim an
interest under the Plan, and all third parties dealing with the Employers or the
Funding Agent.



50

--------------------------------------------------------------------------------




ARTICLE XV
ADOPTION BY OTHER ENTITIES




15.1
Adoption by Affiliated Companies 



An Affiliated Company that is not an Employer may, with the consent of the
Sponsor, adopt the Plan and become an Employer hereunder by causing an
appropriate written instrument evidencing such adoption to be executed in
accordance with the requirements of its organizational authority. Any such
instrument shall specify the effective date of the adoption. Unless otherwise
specified in the adoption instrument, for purposes of computing the Service and
Average Annual Earnings of an Employee who is in the employ of the Employer on
the effective date of the adoption, employment with and compensation from the
Employer before the effective date of the adoption shall be treated as
employment with and Earnings from an Employer. Unless otherwise specifically
provided in the adoption instrument, for purposes of computing the Credited
Service of an Employee, only employment with the Employer for periods on or
after the effective date of the adoption shall be treated as employment with an
Employer. Any Employer shall undertake to contribute its appropriate share, as
determined by the Sponsor, of any contributions made to the Funding Agent
hereunder. Notwithstanding the foregoing, however, any adoption of the Plan by
an Employer shall be subject to the receipt of a determination from the Internal
Revenue Service to the effect that with respect to such Employer the Plan meets
the requirements for qualification under Code Section 401(a), and, should an
adverse determination be issued by the Internal Revenue Service, the adoption of
the Plan by said Employer shall be null and void and of no effect whatsoever.


15.2
Effective Plan Provisions 



An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.



51

--------------------------------------------------------------------------------




ARTICLE XVI
AMENDMENT & TERMINATION OF PLAN




16.1
Sponsor's Right of Amendment 



The Sponsor reserves the right at any time and from time to time, by means of a
written instrument executed in the name of the Sponsor by its duly authorized
representatives, to amend or modify the Plan and, to the extent provided
therein, to amend or modify the Funding Agreement. No pension or other benefit
granted prior to the time of any amendment or modification of the Plan shall be
reduced, suspended, or discontinued as a result thereof, except to the extent
necessary to enable the Plan to meet the requirements for qualification under
the Code or the requirements of any governmental authority. Moreover, no such
action shall operate to recapture for the Employers any contributions made to
the Pension Fund, except as provided in Section 13.4 or Section 16.7.


16.2
Termination of the Plan 



The Sponsor reserves the right, by means of a written instrument executed in the
name of the Sponsor by its duly authorized representatives, at any time to
terminate the Plan. In the event of termination, no further benefits shall
accrue, no further contributions shall be made, except as may be required under
Title IV of ERISA or Code Section 412, and all assets remaining in the Pension
Fund, after provision has been made for payment of the expenses of
administration and liquidation in connection with the termination, shall be
allocated by the Funding Agent upon the advice of the Actuary, among the
Participants and Beneficiaries of the Plan, in the following manner and order of
precedence:


(a)
In the case of benefits payable as an annuity,




 
(1)
in the case of the benefit of a Participant or Beneficiary which was in pay
status as of the beginning of the three-year period ending on the termination
date of the Plan, to each such benefit, based on the provisions of the Plan (as
in effect during the five-year period ending on such date) under which such
benefit would be the least; and




 
(2)
in the case of a Participant's or Beneficiary's benefit (other than a benefit
described in subparagraph (1) of this paragraph) which would have been in pay
status as of the beginning of such three-year period if the Participant had
retired prior to the beginning of such three-year period and if his benefits had
commenced (in the normal form of annuity under the Plan) as of the beginning of
such period, to each such benefit based on the provisions of the Plan (as in
effect during the five-year period ending on such date) under which such benefit
would be the least.

 
 
52

--------------------------------------------------------------------------------



 
For purposes of subparagraph (1) of this paragraph, the lowest benefit in pay
status during a three-year period shall be considered the three-year benefit in
pay status for such period.


(b)
Next,




 
(1)
to all other benefits, if any, of individuals under the Plan guaranteed under
Title IV of ERISA (determined without regard to ERISA Section 4022(b)(5)); and




 
(2)
to the additional benefits, if any, which would be determined under
subparagraph (1) of this paragraph if ERISA Section 4022(b)(6) did not apply.



For purposes of this paragraph, ERISA Section 4021 shall be applied without
regard to subsection (c) thereof.


(c)
Next, to all nonforfeitable benefits under the Plan.



(d)
Last, to all other benefits under the Plan.



Notwithstanding any other provision of the Plan to the contrary, other than
Sections 16.3 through 16.8, the amount allocated to any Participant under this
Section 16.2 shall be fully vested and nonforfeitable. The Sponsor shall furnish
all information reasonably required for the purposes of making such allocations.
The Funding Agent shall implement the allocations determined under this Section
among the persons for whose benefit such allocations are made through
distribution of the assets of the Pension Fund, through application of the
amounts allocated to the purchase from an insurance company of immediate or
deferred annuities, or through creation of one or more new funds for the purpose
of distributing the assets of the Pension Fund (to the extent so allocated), or
by a combination of the foregoing.


16.3
Adjustment of Allocation 



The amount allocated under any paragraph of Section 16.2 with respect to any
benefit shall be properly adjusted for any allocations of assets with respect to
that benefit under a prior paragraph of Section 16.2.


16.4
Assets Insufficient for Allocation 



If the assets available for allocation under any paragraph of Section 16.2
(other than paragraphs (c) and (d) are insufficient to satisfy in full the
benefits of all individuals which are described in that paragraph, the assets
shall be allocated pro rata among such individuals on the basis of the present
value (as of the date of termination of the Plan) of their respective benefits
described in that paragraph.
 
 
53

--------------------------------------------------------------------------------



 
16.5
Assets Insufficient for Allocation Under Paragraph (c) of Section 16.2



This Section applies if the assets available for allocation under paragraph (c)
of Section 16.2 are not sufficient to satisfy in full the benefits of
individuals described in such paragraph.


(a)
If this Section applies, except as provided in paragraph (b), the assets shall
be allocated to the benefits of individuals described in paragraph (c) of
Section 16.2 on the basis of the benefits of individuals which would have been
described in such paragraph under the Plan as in effect at the beginning of the
five-year period ending on the date of termination of the Plan.



(b)
If the assets available for allocation under paragraph (a) of this Section are
sufficient to satisfy in full the benefits described in such paragraph (without
regard to this paragraph (b)), then for purposes of paragraph (a), benefits of
individuals described in such paragraph shall be determined on the basis of the
Plan as amended by the most recent Plan amendment effective during such
five-year period under which the assets available for allocation are sufficient
to satisfy in full the benefits of individuals described in paragraph (a), and
any assets remaining to be allocated under such paragraph (a) on the basis of
the Plan as amended by the next succeeding Plan amendment effective during such
period.



16.6
Allocations Resulting in Discrimination 



If the Secretary of the Treasury determines that the allocation made pursuant to
this Article (without regard to this Section) results in discrimination
prohibited by Code Section 401(a)(4), then the assets allocated under paragraphs
(b)(2), (c), and (d) of Section 16.2 shall be reallocated to the extent
necessary to prevent the disqualification of the Plan (or any trust or annuity
contract under the Plan) under Code Section 401(a).


16.7
Residual Assets 



Subject to the provisions of Section 16.10, any residual assets of the Plan
shall be distributable to the Employers if:


(a)
all liabilities of the Plan to Participants and their beneficiaries have been
satisfied; and



(b)
the distribution does not contravene any provision of law.



16.8
Meanings of Terms 



The terms used in Sections 16.2 through 16.7 shall have, where required, the
same meaning as the same terms have as used in ERISA Section 4044; provided,
however, that any term specifically defined in the Plan shall retain its meaning
as defined thereunder.
 
 
54

--------------------------------------------------------------------------------



 
16.9
Payments by the Funding Agent 



The Funding Agent shall make the payments specified in a written direction of
the Sponsor in accordance with the provisions of Section 16.2 until the same
shall be superseded by a further written direction. The obligation of the
Funding Agent to make any payment hereunder in all events shall be limited to
the amount of the Pension Fund at the time any such payment shall become due.


16.10
Residual Assets Distributable to the Employers 



Upon written notice from the Sponsor that any residual assets of the Plan are
distributable to the Employers in accordance with the provisions of
Section 16.7, then the Funding Agent shall pay over such residual assets, or an
amount equal to the fair market value of that portion of such residual assets
which are not so paid, to the Employers; provided, however, that, under no
circumstances or conditions other than as set forth in this Section 16.10 and in
Section 13.4, shall any contribution of the Employers, or any portion of the
proceeds or avails thereof, ever revert, be paid, or inure to the benefit,
directly or indirectly, of the Employers or any Affiliated Company; nor shall
any portion of the principal or the income from the Pension Fund ever be used
for or diverted to any purpose other than for the exclusive benefit of
Participants and persons claiming under or through them pursuant to the Plan.


16.11
Withdrawal of an Employer 



Each Employer shall have the right to withdraw from the Plan by action in
accordance with its organizational authority, and by filing with the Sponsor
written notice thereof, in which event the Employer shall cease to be an
Employer for purposes of the Plan. An Employer shall be deemed automatically to
withdraw from the Plan in the event it completely discontinues contributions to
the Plan or it ceases to be an Affiliated Company.


If such withdrawal is for the purpose of establishing or merging with a separate
plan which meets the requirements for qualification under applicable provisions
of the Code, the portion of the assets of the Pension Fund which is applicable
to the withdrawing Employer, as determined by the Sponsor upon the advice of the
Actuary, on a fair and equitable basis, taking into account the contributions
made by the Employer, benefit payments made with respect to its Employees and
retired and former Employees, and other relevant factors, shall be transferred
to and become a part of the trust fund or other financing medium maintained in
connection with the separate plan, subject to the limitations on merger,
consolidation, or transfers of Plan assets set forth in Section 17.5.



55

--------------------------------------------------------------------------------




ARTICLE XVII
MISCELLANEOUS




17.1
No Commitment as to Employment 



Nothing contained herein shall be construed as a commitment or agreement on the
part of any person to continue his employment with his Employer, or as a
commitment on the part of his Employer to continue the employment, compensation,
or benefits of any person for any period, and all employees of an Employer shall
remain subject to discharge, layoff, or disciplinary action to the same extent
as if the Plan had never been put into effect.


17.2
Claims of Other Persons 



Nothing in the Plan or Funding Agreement shall be construed as giving any
Participant or any other person, firm, or corporation, any legal or equitable
right as against the Employers, their officers, employees, or directors, or as
against the Funding Agent, except such rights as are specifically provided for
in the Plan or Funding Agreement or hereafter created in accordance with the
terms and provisions of the Plan.


17.3
Governing Law 



Except as provided under Federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of Texas.


17.4
Nonforfeitability of Benefits Upon Termination or Partial Termination 



Notwithstanding any other provision of the Plan, in the event of the termination
or a partial termination of the Plan, including the complete discontinuation of
contributions to the Plan, the rights of all Employees who are affected by such
termination to benefits accrued to the date of such termination, to the extent
funded as of such date, shall be nonforfeitable.


17.5
Merger, Consolidation, or Transfer of Plan Assets 



The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).
 
 
56

--------------------------------------------------------------------------------



 
If another qualified plan merges or consolidates with the Plan, notwithstanding
any other provision of the Plan to the contrary, the forms of payment and other
provisions that were available with respect to benefits accrued immediately
prior to the transfer or merger under such other qualified plan and that may not
be eliminated under Code Section 411(d)(6) shall continue to be available under
the Plan with respect to the benefit that the Participant would have received
immediately prior to such merger, consolidation or transfer of assets or
liabilities.


17.6
Funding Agreement 



The Funding Agreement and the Pension Fund maintained thereunder shall be deemed
to be a part of the Plan as if fully set forth herein and the provisions of the
Funding Agreement are hereby incorporated by reference into the Plan.


17.7
Benefit Offsets for Overpayments 



If a Participant or Beneficiary receives benefits hereunder for any period in
excess of the amount of benefits to which he was entitled under the terms of the
Plan as in effect for such period, such overpayment shall be offset against
current or future benefit payments, as applicable, until such time as the
overpayment is entirely recouped by the Plan.


17.8
Internal Revenue Requirements 



Notwithstanding any other provision of the Plan to the contrary, to conform to
the requirements of U.S. Treasury Regulations, the benefit payable under the
Plan shall be subject to the following limitations:


(a)
If the Plan is terminated, the benefit of any Highly Compensated Employee shall
be limited to a benefit that is nondiscriminatory under Code Section 401(a)(4).



(b)
The annual payments in any one year to any of the 25 Highly Compensated
Employees with the greatest compensation (hereinafter referred to as a
"restricted employee") in the current or any prior year shall not exceed an
amount equal to the payments that would be made on behalf of the restricted
employee under (1) a straight life annuity that is the Actuarial Equivalent of
the restricted employee's Accrued Benefit and other benefits to which the
restricted employee is entitled under the Plan (other than a Social Security
supplement), and (2) the amount of the payments the restricted employee is
entitled to receive under a Social Security supplement. For purposes of this
paragraph, "benefit" includes, among other benefits, loans in excess of the
amounts set forth in Code Section 72(p)(2)(A), any periodic income, any
withdrawal values payable to a living employee, and any death benefits not
provided for by insurance on the restricted employee's life. The foregoing
provisions of this paragraph shall not apply, however, if:




 
(1)
After payment to a restricted employee of all benefits payable to the restricted
employee under the Plan, the value of Plan assets equals or exceeds 110 percent
of

 
 
57

--------------------------------------------------------------------------------


 

 
 
the value of "current liabilities" as defined in Code Section 412(l)(7), (each
value being determined as of the same date in accordance with applicable
Treasury regulations);

 

 
(2)
The value of the benefits payable under the Plan to or for a restricted employee
is less than one percent of the value of current liabilities before
distribution; or




 
(3)
The value of benefits payable under the Plan to or for a restricted employee
does not exceed the amount described in Code Section 411(a)(11)(A).



17.9
Overall Permitted Disparity Limits 



If an Employer or an Affiliated Company maintains another qualified plan, in no
event shall the "overall permitted disparity limits" of Internal Revenue Service
regulations Section 1.401(l)-5 be exceeded. The "annual" overall disparity limit
of Section 1.401(l)-5(b) shall not be exceeded if the "total annual disparity
fraction" determined as of the end of the Plan Year for each Participant who
accrues a benefit under the Plan for the Plan Year does not exceed one. An
Employee's "total annual disparity fraction" is the sum of the Employee's annual
disparity fractions under all qualified plans maintained by an Employer or an
Affiliated Company as determined under Internal Revenue Service regulations
Sections 1.401(l)-5(b)(3) through 1.401(l)-5(b)(8) for the plan year ending in
the current Plan Year.


The "cumulative" permitted disparity limit of Internal Revenue Service
regulations Section 1.401(l)-5(c) shall not be exceeded if a Participant's
"cumulative disparity fraction" does not exceed 35. A Participant's "cumulative
disparity fraction" is the sum of the Participant's "total annual disparity
fractions" attributable to the Participant's total years of service under all
plans maintained by an Employer or an Affiliated Company.


17.10
Veterans Reemployment Rights 



Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u).



58

--------------------------------------------------------------------------------




ARTICLE XVIII
TOP-HEAVY PROVISIONS




18.1
Top-Heavy Plan Definitions 



For purposes of this Article, the following terms have the following meanings.


(a)
The "compensation" of an Employee means compensation as defined in Code
Section 415 and regulations issued thereunder. In no event, however, shall the
compensation of a Participant taken into account under the Plan for any Plan
Year exceed (1) $200,000 for Plan Years beginning prior to January 1, 1994, or
(2) $150,000 for Plan Years beginning on or after January 1, 1994. The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Plan Years beginning in such calendar
year.



(b)
The "determination date" with respect to any Plan Year means the last day of the
immediately preceding Plan Year.



(c)
Effective for Plan Years beginning after December 31, 2001, a "key employee"
means any Employee or former Employee (including any deceased Employee) who at
any time during the Plan Year that includes the "determination date" was an
officer of an Employer or an Affiliated Company having annual compensation
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002), a five-percent owner of an Employer or an
Affiliated Company, or a one-percent owner of an Employer or an Affiliated
Company having annual compensation of more than $150,000. For this purpose,
annual compensation means compensation within the meaning of Code Section
415(c)(3). The determination of who is a "key employee" will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.



(d)
A "non-key employee" means any Employee who is not a key employee.



(e)
A "permissive aggregation group" means those plans included in an Employer's
required aggregation group together with any other plan or plans of the Employer
or an Affiliated Company so long as the entire group of plans would continue to
meet the requirements of Code Sections 401(a)(4) and 410.



(f)
A "required aggregation group" means the group of tax-qualified plans maintained
by an Employer or an Affiliated Company consisting of each plan in which a key
employee participates and each other plan which enables a plan in which a key
employee participates to meet the requirements of Code Section 401(a)(4) or Code
Section 410,

 
 
59

--------------------------------------------------------------------------------






 
including any plan that terminated within the five-year period ending on the
relevant determination date.

 
(g)
A "super top-heavy group" with respect to a particular Plan Year means a
required or permissive aggregation group that, as of the determination date,
would qualify as a top-heavy group under the definition in paragraph (j) of this
Section with "90 percent" substituted for "60 percent" each place where
"60 percent" appears in the definition.



(h)
A "super top-heavy plan" with respect to a particular Plan Year means a plan
that, as of the determination date, would qualify as a top-heavy plan under the
definition in paragraph (k) of this Section with "90 percent" substituted for
"60 percent" each place where "60 percent" appears in such definition. A plan is
also a super top-heavy plan if it is part of a super top-heavy group.



(i)
The "testing period" means the period of consecutive years of service, not in
excess of five, during which an Employee has the greatest aggregate compensation
from his Employer, excluding, however, any year which ends in a Plan Year
beginning prior to January 1, 1984, as well as any Plan Year which begins after
the close of the last Plan Year in which the Plan was a top-heavy plan.



(j)
A "top-heavy group" with respect to a particular Plan Year means a required or
permissive aggregation group if the sum, as of the determination date, of the
present value of the cumulative accrued benefits for key employees under all
defined benefit plans included in such group and the aggregate of the account
balances of key employees under all defined contribution plans included in such
group exceeds 60 percent of a similar sum determined for all employees covered
by the plans included in such group.



(k)
A "top-heavy plan" with respect to a particular Plan Year means (i) in the case
of a defined benefit plan, a plan for which, as of the determination date, the
present value of the cumulative accrued benefits under the plan (within the
meaning of Code Section 416(g) and the regulations and rulings thereunder) for
key employees exceeds 60 percent of the present value of the cumulative accrued
benefits under the plan for all employees, with the present value of the
cumulative accrued benefits to be determined under the accrual method uniformly
used under all plans maintained by his Employer or, if no such method exists,
under the slowest accrual method permitted under the fractional accrual rate of
Code Section 411(b)(1)(c), (ii), in the case of a defined contribution plan, a
plan for which, as of the determination date, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of key employees exceeds 60 percent of the aggregate of the accounts
of all participants covered under the plan, with the accounts valued as of the
most recent valuation date coinciding with or preceding the determination date,
and (iii) any plan included in a required aggregation group that is a top-heavy
group.

 
 
60

--------------------------------------------------------------------------------



 

 
Effective for Plan Years beginning after December 31, 2001, the present values
of accrued benefits and the amounts of account balances of an Employee as of the
determination date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under Code
Section 416(g)(2) during the one-year period ending on the determination date.
The preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Code Section 416(g)(2)(A)(i). In the case of a distribution made for a
reason other than separation from service, death, or disability, this provision
shall be applied by substituting "five-year period" for "one-year period". The
accrued benefits and accounts of any individual who has not performed services
for an Employer or an Affiliated Company during the one-year period ending on
the determination date shall not be taken into account.




 
Notwithstanding the foregoing, if a plan is included in a required or permissive
aggregation group which is not a top-heavy group, such plan shall not be a
top-heavy plan. For purposes of this Article, the present value of the
cumulative accrued benefits under the Plan shall be determined as of the date
Plan costs for minimum funding purposes are computed, and shall be calculated
using the actuarial assumptions otherwise employed under the Plan for actuarial
valuations, except that the same actuarial assumptions shall be used for all
plans within a required or permissive aggregation group.



18.2
Applicability of Top-Heavy Plan Provisions 



Notwithstanding any other provision of the Plan to the contrary, if the Plan is
deemed to be a top-heavy plan for any Plan Year, the provisions contained in
this Article with respect to vesting and benefit accrual shall be applicable
with respect to such Plan Year. If the Plan is determined to be a top-heavy plan
and upon a subsequent determination date is determined no longer to be a
top-heavy plan, the vesting and benefit accrual provisions specified elsewhere
in the Plan shall again become applicable as of such subsequent determination
date; provided, however, that in the event such prior vesting provisions do
again become applicable, (i) the nonforfeitable accrued benefit of any
Participant or Beneficiary shall not be reduced and (ii) any Participant with
three years of service may elect to continue to have his nonforfeitable interest
in his Accrued Benefit determined in accordance with the vesting schedule
specified in Section 18.3.


18.3
Top-Heavy Vesting 



If the Plan is determined to be a top-heavy plan, an Employee's nonforfeitable
right to a percentage of the accrued portion of his monthly normal retirement
benefit shall be determined no less rapidly than in accordance with the
following vesting schedule.
 
 
61

--------------------------------------------------------------------------------


 


 
Years of Service
 
 
Vested Interest
 
 
less than 2
 
 
0%
 
 
2, but less than 3
 
 
20%
 
 
3, but less than 4
 
 
40%
 
 
4, but less than 5
 
 
60%
 
 
5 or more
 
 
100%
 



18.4
Minimum Top-Heavy Benefit 



If the Plan is determined to be a top-heavy plan, the annual normal retirement
benefit of an Employee who is a non-key employee and who is eligible therefore,
payable in the form of a single life annuity beginning at his Normal Retirement
Date, shall not be less than such Employee's average compensation for years in
the testing period multiplied by the lesser of:


(a)
Two percent multiplied by his years of Service; or



(b)
20 percent.



For purposes of this Article, "years of Service" shall only include years of
Service completed after December 31, 1983, but shall not include any such year
of Service with an Employer if the Plan was not a top-heavy plan with respect to
the Plan Year ending within such year of Service. For purposes of satisfying the
minimum benefit requirements of Code Section 416(c)(1) and the Plan, in
determining years of Service with an Employer or an Affiliated Company, any
Service with the Employer or Affiliated Company shall be disregarded to the
extent that such Service occurs during a Plan Year when the Plan benefits
(within the meaning of Code Section 410(b)) no key employee or former key
employee.


Any minimum benefit required by this Section 18.4 shall be made without regard
to the number of Hours of Service credited to an Employee for a Plan Year and
without regard to any Social Security contribution made by his Employer on
behalf of the Employee and without regard to whether the non-key employee was
employed on a specific date. In the event the Plan is part of a required
aggregation group in which another top-heavy plan is included, non-key employees
who are also covered under such other top-heavy plan shall not receive minimum
top-heavy benefits under both top-heavy plans. Such non-key employees shall
receive the minimum top-heavy benefit provided under the Plan in lieu of the
minimum top-heavy benefit or allocation provided under such other top-heavy
plan.
 
 
62

--------------------------------------------------------------------------------






* * *


EXECUTED AT Houston, Texas, this 25th day of April, 2003.




WEINGARTEN REALTY INVESTORS






By: /s/ John Stacy                
       John Stacy
Title:
 
 
63

--------------------------------------------------------------------------------

 